libertad y Orden

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 1 de 59

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS
SECTOR: CACHICAMO
CONTRATISTA: RAMSHORN INTERNATIONAL LIMITED

FECHA EFECTIVA: JULIO 12 DE 2006

Los contratantes, a saber: por una parte, la Agencia Nacional de Hidrocarburos, en
adelante ANH, unidad administrativa especial adscrita al Ministerio de Minas y
Energía, creada por el Decreto Ley 1760 de Junio 26 de 2003, con domicilio principal
en Bogotá, D.C., representada por JOSE ARMANDO ZAMORA REYES, mayor de
edad, identificado con la cédula de ciudadanía No. 19.303.017 expedida en Bogotá,
domiciliado en Bogotá, D.C., quien manifiesta: 1. Que en su carácter de Director
General de la ANH obra en representación de esta Agencia, y 2. Que para la
celebración del presente Contrato ha sido autorizado por el Consejo Directivo de la
AHN, según consta en el Acta No. 07 del 12 de mayo de 2006, y por la otra parte,
RAMSHORN INTERNATIONAL LIMITED, sociedad organizada de acuerdo con las
leyes de Islas Bermuda, con domicilio principal en Islas Bermuda, con una sucursal
establecida en Colombia y domicilio principal en Bogotá, según la escritura pública
No. 3553 del 22 de diciembre de 2003, otorgada en la Notaría 11 del Círculo de
Bogotá D.C., representada por ARTURO PEREIRA LATORRE, mayor de edad,
ciudadano americano, identificado con la cédula de extranjería No. 185276, obrando
en el presente acto como Representante Legal, quien manifiesta: 1. Que en su
calidad de Representante Legal obra en representación de la compañía RAMSHORN
INTERNATIONAL LIMITED. 2. Que para celebrar el presente contrato está
plenamente autorizado según consta en el certificado de existencia y representación
legal expedido por la Cámara de Comercio de Bogotá, D.C., de fecha 18 de enero de
2006. 3. Que manifiesta bajo la gravedad del juramento que él y la empresa que
representa no están incursos en causal alguna de incompatibilidad o de inhabilidad
para celebrar el presente contrato y 4. Que RAMSHORN INTERNATIONAL LIMITED
ha acreditado que tiene y se obliga a mantener la capacidad financiera, la
competencia técnica y las habilidades profesionales necesarias para ejecutar las
actividades de que trata este contrato. La compañía antes mencionada se
denominará para todos los efectos EL CONTRATISTA.

- ORIGINAL —
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 2 de 59

La ANH y EL CONTRATISTA hacen constar que han celebrado el contrato
contenido en las siguientes Cláusulas:

CLAUSULA 1 - DEFINICIONES

Para efectos de este contrato, las expresiones enunciadas a continuación tendrán el
significado que aquí se les asigna:

Los Anexos A, B y C forman parte integral de este Contrato y, por lo tanto cada vez
que en dichos anexos se utilicen las expresiones a que se refiere esta cláusula, ellas
tendrán los mismos significados que aquí se les otorgan.

1.1. Abandono: Es el taponamiento y abandono de pozos, el desmantelamiento de
construcciones y la limpieza y restauración ambiental de las áreas donde se hubieren
realizado Operaciones de Exploración, Evaluación o Explotación en virtud de este
contrato, conforme a la legislación colombiana.

1.2. Año: Es el período de doce (12) Meses consecutivos de acuerdo con el
calendario Gregoriano, contado desde una fecha específica.

1.3. Año Calendario: Es el período de doce meses, comprendido entre el primero
(1?) de enero y el treinta y uno (31) de diciembre, ambos inclusive, de cada año.

1.4. Área Contratada: Es la superficie y su proyección en el subsuelo identificada en
la Cláusula 3 y alinderada en el Anexo A, en la cual EL CONTRATISTA está
autorizado, en virtud de este contrato, para efectuar las Operaciones de Exploración,
Evaluación y Explotación de Hidrocarburos que son objeto del mismo.

1.5. Área de Evaluación: Es la porción del Área Contratada en la cual EL
CONTRATISTA realizó un Descubrimiento y en la que ha decidido llevar a cabo un
Programa de Evaluación para establecer o no su comercialidad, de acuerdo con la
Cláusula 7. Esta área estará enmarcada por un polígono regular en superficie,
preferiblemente de cuatro lados, que comprenderá la envolvente de la proyección
vertical en superficie de la estructura o trampa geológica que contiene el
Descubrimiento.

1.6. Área de Explotación: Es la porción del Área Contratada en la cual se localiza
uno o más Campos Comerciales, como se establece en la Cláusula 9 (numeral 9.3)
del presente contrato. El área de cada Campo Comercial comprenderá la envolvente
de la proyección vertical en superficie del yacimiento o yacimientos que lo integran, y
que defina el Ministerio de Minas y Energía, de conformidad con el Decreto 3229 de
noviembre 11 de 2003, o con las normas que lo modifiquen o sustituyan.

1.7. Barril: Es la unidad de medida del volumen de Hidrocarburos Líquidos que

consta de cuarenta y dos (42) galones de los Estados Unidos de América, corregidos
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 3 de 59

a condiciones estándar (una temperatura de sesenta grados Fahrenheit (60? F) y a
una (1) atmósfera de presión absoluta).

1.8. Buenas Prácticas de la Industria del Petróleo: Son las operaciones y los
procedimientos buenos, seguros y eficientes comúnmente empleados por operadores
prudentes y diligentes en la industria internacional del petróleo, bajo condiciones y
circunstancias similares a las que se presenten en desarrollo de las actividades de
este contrato, principalmente en aspectos relacionados con la utilización de métodos
y procesos adecuados para obtener el máximo beneficio económico en la
recuperación final de las reservas, la reducción de las pérdidas, la seguridad
operacional y la protección del medio ambiente, entre otros, en cuanto no contrarien
la ley colombiana.

1.9. Campo Comercial: Es la porción del Área Contratada en cuyo subsuelo existen
uno o más yacimientos descubiertos, que EL CONTRATISTA ha decidido explotar
comercialmente.

1.10. Declaración de Comercialidad: Es la comunicación escrita de EL
CONTRATISTA a la ANH, mediante la cual declara: que el Descubrimiento que ha
hecho en el Área Contratada es un Campo Comercial.

1.11. Descubrimiento: Se entiende que existe yacimiento descubierto de
Hidrocarburos cuando mediante perforación con taladro o con equipo asimilable y las
correspondientes pruebas de fluidos, se logra el hallazgo de la roca en la cual se
encuentran acumulados los Hidrocarburos y que se comporta como unidad
independiente en cuanto a mecanismos de producción, propiedades petro-físicas y
propiedades de fluidos.

1.12. Descubrimiento de Gas Natural No Asociado: Es el Descubrimiento cuya
prueba oficial de producción, en el entendido de que esa prueba sea representativa
del yacimiento o yacimientos descubiertos, indique una Relación Gas Aceite (RGA)
mayor a 7.000 pies cúbicos estándar de gas por cada barril de Hidrocarburos
Líquidos y una composición molar de heptanos (C7+) menor de 4.0%. Se entiende
por RGA la relación entre el volumen de Gas Natural en pies cúbicos por día y el
volumen de Hidrocarburos Líquidos en barriles por día producidos por un pozo y la
composición molar de heptano (C7+) como el porcentaje molar de heptanos y demás
Hidrocarburos de mayor peso molecular. La Relación Gas Aceite (RGA) de un
Descubrimiento que tiene varios yacimientos se determinará con base en el
promedio ponderado de la producción de cada yacimiento y la composición molar de
heptano (C7+) como el promedio aritmético simple.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 4 de 59

1.13. Día: Período de veinticuatro (24) horas que se inicia a las cero horas (00:00) y
termina a las veinticuatro horas (24:00).

1.14, Desarrollo u Operaciones de Desarrollo: Son las actividades y obras
realizadas por EL CONTRATISTA, que incluyen, sin ser éste un listado exhaustivo,
la perforación, completamiento y equipamiento de pozos de desarrollo; el diseño,
construcción, instalación y mantenimiento de equipos, tuberías,, líneas de
transferencia, tanques de almacenamiento, métodos artificiales de producción,
sistemas de recuperación primaria y mejorada, sistemas de trasiego, tratamiento,
almacenamiento, entre otros, dentro de un Área de Explotación en el Área
Contratada y fuera de ella en cuanto resulte necesario.

1.15. Exploración u Operaciones de Exploración: Son todos aquellos estudios,
trabajos y obras que EL CONTRATISTA ejecuta para determinar la existencia y
ubicación de Hidrocarburos en el subsuelo, que incluyen pero no están limitados a
métodos geofísicos, geoquímicos, geológicos, cartográficos, y en general, las
actividades de prospección superficial, la perforación de Pozos Exploratorios y otras
operaciones directamente relacionadas con la búsqueda de Hidrocarburos en el
subsuelo.

1.16. Evaluación u Operaciones de Evaluación: Son todas las operaciones y
actividades realizadas por EL CONTRATISTA en un Área de Evaluación conforme a
la Cláusula 7 de este contrato, con el propósito de evaluar un Descubrimiento,
delimitar la geometría del yacimiento o yacimientos dentro del Área de Evaluación y
determinar, entre otros, la viabilidad de extraer tales Hidrocarburos en cantidad y
calidad económicamente explotables y el impacto que sobre el medio ambiente y el
entorno social pueda causar su explotación comercial. Tales operaciones incluyen la
perforación de Pozos de Exploración, la adquisición de programas sísmicos de
detalle, la ejecución de pruebas de producción, y, en general, otras operaciones
orientadas a determinar si el Descubrimiento es un Campo Comercial y para
delimitarlo.

1.17. Explotación: Comprende el Desarrollo y la Producción.

1.18. Fecha Efectiva: Es el día en que se suscribe el presente contrato y a partir del
cual se comenzarán a contar todos los plazos del mismo.

1.19. Gas Natural: Es la mezcla de Hidrocarburos en estado gaseoso a condiciones
estándar (una temperatura de sesenta grados Fahrenheit (60% F) y a una (1)
atmósfera de presión absoluta) compuesta por los miembros más volátiles de la serie
parafínica de Hidrocarburos.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 5 de 59

1.20. Hidrocarburos: Son todos los compuestos orgánicos constituidos
principalmente por la mezcla natural de carbono e hidrógeno, así como también de
aquellas sustancias que los acompañan o se derivan de ellos.

1.21. Hidrocarburos Líquidos: Son todos los Hidrocarburos producidos en el Área
Contratada que en condiciones estándar de temperatura y presión (60 grados
Fahrenheit y a una (1) atmósfera de presión absoluta) están en estado líquido en la
cabeza del pozo o en el separador, así como los destilados y condensados que se
extraen del gas.

1.22. Hidrocarburos Líquidos Pesados: Son todos los Hidrocarburos Líquidos con
una gravedad API igual o inferior a quince grados (15? API).

1.23. Interés Moratorio: Cuando se trate de pesos, será la máxima tasa de interés
moratorio legalmente permitida certificada por la autoridad competente; cuando se
trate de dólares de los Estados Unidos de América, será la tasa principal LIBOR
(London Interbank Borrowing Offered Rate) a tres (3) meses para los depósitos en
dólares, incrementada en cuatro puntos porcentuales (LIBOR más 4%).

1.24. Mes: Período contado a partir de cualquier Día de un mes calendario y que
termina el Día anterior al mismo Día del mes calendario siguiente o, si se trata del
Día primero, el último Día del mes en curso.

1.25. Partes: A la suscripción del Contrato, la ANH y EL CONTRATISTA.
Posteriormente y, en cualquier tiempo, la ANH de una parte y EL CONTRATISTA y/o
sus cesionarios debidamente aceptados por la ANH, de la otra.

Cuando la Parte CONTRATISTA esté conformada por un número plural de
empresas, entre ellas designarán a una sola que actúe como su representante ante
la ANH.

1.26. Período de Exploración: Es el lapso de seis (6) Años contado a partir de la
Fecha Efectiva, así como cualquier prórroga otorgada, durante el cual EL
CONTRATISTA deberá llevar a cabo el Programa Exploratorio Mínimo.

1.27. Período de Explotación: Es, respecto de cada Área de Explotación, el lapso
de hasta veinticuatro (24) Años y sus extensiones, si las hay, contado desde la fecha
de la Declaración de Comercialidad del Campo Comercial correspondiente, durante
el cual EL CONTRATISTA deberá realizar las Operaciones de Desarrollo y de
Producción.

1.28. Plan de Explotación: Es el documento guía preparado por EL CONTRATISTA
de acuerdo con las Cláusulas 9 y 10 de este contrato, para adelantar la Explotación
técnica, eficiente y económica de cada Área de Explotación y contendrá, entre otros

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 6 de 59

aspectos, el cálculo de reservas de Hidrocarburos, la descripción de facilidades de
Producción y transporte de Hidrocarburos, los pronósticos de Producción de
Hidrocarburos para el corto y mediano plazo, un programa de Abandono y los
Programas de Trabajos de Explotación para lo que resta del Año Calendario en curso
o del Año Calendario siguiente.

1.29. Pozo Exploratorio: Es un pozo a ser perforado por EL CONTRATISTA en el
Área Contratada en busca de yacimientos de Hidrocarburos, en un área no probada
como productora de Hidrocarburos, o para encontrar yacimientos adicionales a un
Descubrimiento o para extender los límites de los yacimientos conocidos de un
Descubrimiento.

1.30. Producción u Operaciones de Producción: Son todas las operaciones y
actividades realizadas por EL CONTRATISTA en un Área de Explotación en relación
con los procesos de extracción, recolección, tratamiento, almacenamiento y trasiego
de los Hidrocarburos hasta el Punto de Entrega, el Abandono y las demás
Operaciones relativas a la obtención de Hidrocarburos.

1.31. Programa Exploratorio Mínimo: Es el programa de Operaciones de
Exploración pactado en la Cláusula 5 (numeral 5.1) de este contrato, que EL
CONTRATISTA se obliga a ejecutar, como mínimo, durante cada fase del Periodo de
Exploración en la que entre.

1.32. Programa Exploratorio Posterior: Es el programa de Operaciones de
Exploración que EL CONTRATISTA se obliga a ejecutar con posterioridad a la
finalización del Período de Exploración, conforme a lo estipulado en la Cláusula 6
(numeral 6.1).

1.33. Programa de Evaluación: Es el plan de Operaciones de Evaluación
presentado por EL CONTRATISTA a la ANH, según la Cláusula 7 de este contrato,
con el propósito de evaluar un Descubrimiento y determinar si se trata de un Campo
Comercial. La ejecución del Programa de Evaluación y presentación de informe de
resultados a la ANH son requisitos para declarar si un Descubrimiento es un Campo
Comercial.

1.34, Programa de Trabajo: Es la descripción de las actividades y de las
Operaciones de Exploración, Evaluación y/o Explotación del Área contratada en los
términos de este contrato. El Programa de Trabajo incluirá el cronograma conforme
al cual EL CONTRATISTA comenzará y completará las actividades y el presupuesto
correspondiente.

1.35. Punto de Entrega: Es el sitio acordado por las Partes donde se mide la
producción de Hidrocarburos de cada campo en las especificaciones mínimas de
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 7 de 59

entrada a cualquier sistema de transporte, que use EL CONTRATISTA con el
objeto de determinar el volumen de Hidrocarburos correspondientes a las regalías y
el volumen de Hidrocarburos de EL CONTRATISTA.

CLAUSULA 2 - OBJETO

2.1. Objeto: Por virtud del presente contrato se otorga exclusivamente a EL
CONTRATISTA el derecho de explorar el Área Contratada y de explotar los
Hidrocarburos de propiedad del Estado que se descubran dentro de dicha área. EL
CONTRATISTA tendrá derecho a la parte de la producción de los Hidrocarburos
provenientes del Área Contratada que le correspondan, de acuerdo con la Cláusula
14 de este contrato.

2.2. Alcance: EL CONTRATISTA, en ejercicio de ese derecho, adelantará las
actividades y operaciones materia de este contrato, a su exclusivo costo y riesgo,
proporcionando todos los recursos necesarios para proyectar, preparar y llevar a
cabo las actividades y Operaciones de Exploración, Evaluación, Desarrollo y
Producción, dentro del Área Contratada.

2.3. Exclusión de derechos sobre otros recursos naturales: Los derechos
otorgados en este contrato se refieren en forma exclusiva a los Hidrocarburos de
propiedad del Estado que se descubran dentro del Área Contratada, y, por
consiguiente, no se extenderán a algún otro recurso natural que pueda existir en
dicha área.

CLAUSULA 3 - ÁREA CONTRATADA

3.1. Extensión: El Área Contratada comprende una extensión total de
aproximadamente treinta y cinco mil cuatrocientos sesenta y nueve (35.469)
hectáreas con siete mil seiscientos quince (7.615) metros cuadrados. Esta área es la
descrita en el Anexo “A”, que forma parte de este contrato y se encuentra localizada
en la jurisdicción municipal de Orocué en el Departamento de Casanare. El Área
Contratada se reducirá gradualmente de acuerdo con lo señalado en esta cláusula.

3.2. Restricciones: En el caso de que una porción del Área Contratada se extienda
a áreas comprendidas dentro del Sistema de Parques Nacionales Naturales u otras
zonas reservadas, excluidas o restringidas, delimitadas geográficamente por la
autoridad correspondiente, o cuando sobre el área contratada se extiendan zonas
con las mismas características anteriormente señaladas, EL CONTRATISTA se
obliga a acatar las condiciones que respecto de tales áreas impongan las
autoridades competentes. La ANH no asumirá responsabilidad alguna a este
respecto.
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 8 de 59

Toda vez que la ANH conozca de una pretensión de propiedad privada de los
Hidrocarburos del subsuelo dentro del Área Contratada, le dará el trámite que
corresponda de conformidad con las disposiciones legales.

3.3. Devolución de Áreas en Exploración, de Evaluación, y de Explotación: EL
CONTRATISTA devolverá las áreas en Exploración, de Evaluación y Explotación en
todos los casos previstos en este contrato como causales de devolución, bien por
renuncia, por vencimiento de los plazos, por los casos previstos en la cláusula 8
(numeral 8.2), o por no llevar a cabo las actividades de los correspondientes
Programas de Trabajo o, en general, por cualquier otra causa contractual que
imponga a EL CONTRATISTA la obligación de devolver el área respectiva.

3.4, Devoluciones Voluntarias: En cualquier momento EL CONTRATISTA podrá
hacer devoluciones parciales del Área Contratada, siempre y cuando no se afecte el
cumplimiento de las obligaciones contraídas en virtud de este contrato. Si tales
devoluciones voluntarias se efectúan durante la vigencia del Periodo de Exploración,
se contabilizarán para efectos de la devolución obligatoria de áreas.

3.5. Restauración de las áreas devueltas: EL CONTRATISTA realizará todas las
actividades de Abandono necesarias y restaurará las áreas devueltas conforme a lo
dispuesto en la legislación colombiana y en este contrato.

3.6. Delineación de las áreas devueltas: Las áreas devueltas por EL
CONTRATISTA comprenderán el menor número posible de bloques rectangulares
contiguos limitados por líneas en dirección norte-sur y este-oeste, siguiendo una
rejilla similar a la formada por las planchas cartográficas del Instituto Geográfico
“Agustín Codazzi”, con coordenadas referidas al dátum MAGNA-SIRGAS.

3.7. Formalización de devoluciones de áreas: Toda devolución de áreas realizada
en desarrollo de este contrato se formalizará mediante acta firmada por las Partes.

CLÁUSULA 4 - DURACIÓN Y PERIODOS

4.1. Duración: La duración de este contrato se determinará de acuerdo con las
siguientes cláusulas.

4.2. Periodo de Exploración: El Periodo de Exploración tendrá una duración de seis
(6) Años a partir de la Fecha Efectiva y se divide en las fases que se describen a
continuación. La primera fase del Periodo de Exploración comienza en la Fecha
Efectiva y las siguientes fases el Día calendario inmediatamente siguiente a la
terminación de la fase que la precede:

Fase 1 con una duración de doce (12) meses

- ORIGINAL-
al

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 9 de 59

Fase 2 con una duración de doce (12) meses
Fase 3 con una duración de doce (12) meses.
Fase 4 con una duración de doce (12) meses.
Fase 5 con una duración de doce (12) meses.
Fase 6 con una duración de doce (12) meses.

PARAGRAFO: En el evento que EL CONTRATISTA una vez certificado por la
autoridad competente, acredite ante la ANH la existencia de resguardos y
asentamientos de grupos étnicos en el Área Contratada y la necesidad de llevar a
cabo una consulta previa, la ANH evaluará la prorroga de la duración de la Fase 2
por un término de hasta seis (6) meses y su otorgamiento procederá, si a juicio de las
autoridades encargadas, EL CONTRATISTA está desarrollando de manera diligente
la actividades necesarias para el desarrollo de la consulta. En todo caso, la Fase 2
no podrá tener una duración mayor a dieciocho (18) meses contados desde la
terminación de la Fase 1.

4.2.1. Derecho de renuncia en el Periodo de Exploración: Durante el transcurso
de cualquiera de las fases del Periodo de Exploración, EL CONTRATISTA tendrá
derecho a renunciar al presente contrato, siempre y cuando haya cumplido
satisfactoriamente el Programa Exploratorio Mínimo de la fase en curso y las demás
obligaciones a su cargo. Para tal efecto, EL CONTRATISTA dará aviso escrito a la
ANH, previamente a la terminación de la fase en progreso.

4.2.2. Prórroga de una fase del Periodo de Exploración: A solicitud de EL
CONTRATISTA la ANH prorrogará la fase en progreso del Periodo de Exploración,
hasta la terminación de la perforación de los Pozos Exploratorios y/o la adquisición del
programa sísmico y dos (2) Meses más, siempre que se cumplan las siguientes
condiciones:

a) Que las Operaciones de Exploración antes mencionadas formen parte del Programa
Exploratorio Mínimo y se hubieren iniciado por lo menos un (1) Mes antes de la
fecha de terminación de la respectiva fase del Periodo de Exploración,

b) Que EL CONTRATISTA haya ejecutado en forma ininterrumpida tales Operaciones
de Exploración, y

Cc) Que no obstante la diligencia aplicada para la ejecución de tales Operaciones de
Exploración, EL CONTRATISTA estime razonablemente que el tiempo restante es
insuficiente para concluirlas antes del vencimiento de la fase en curso.

- ORIGINAL-
A

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 10 de 59

Con la solicitud de prórroga, EL CONTRATISTA entregará a la ANH los documentos
en los que fundamenta su solicitud y la garantía correspondiente, conforme a los
requisitos estipulados en la Cláusula 22 de este contrato.

4.2.3. Terminación del Contrato por vencimiento del Período de Exploración: Al
vencimiento del Periodo de Exploración terminará el contrato si no existe un Área de
Evaluación, un Área de Explotación o un Descubrimiento realizado por EL
CONTRATISTA en la última fase del Período de Exploración en el Área Contratada.
En este caso EL CONTRATISTA devolverá a la ANH la totalidad del Área
Contratada, sin perjuicio del cumplimiento de las demás obligaciones y queda
obligado a demostrar que en ella ha cumplido las obligaciones de Abandono,
acreditando que los pozos perforados han sido debidamente taponados y
abandonados, que las instalaciones de superficie han sido totalmente desmanteladas
y que ha realizado las labores de limpieza y restauración ambiental de conformidad
con la normatividad aplicable.

4.3. Período de Explotación:

El Periodo de Explotación se predica separadamente respecto de cada Área de
Explotación y, por lo tanto, todas las menciones a la duración, extensión o
terminación del Periodo de Explotación se refieren a cada Área de Explotación en
particular.

4.3.1. Duración: El Período de Explotación tendrá una duración de veinticuatro (24)
Años contados a partir de la fecha en la que la ANH reciba de EL CONTRATISTA la
Declaración de Comercialidad de que trata la Cláusula 8 de este contrato.

4.3.2. Prórroga del Período de Explotación: La ANH prorrogará el Periodo de
Explotación hasta el límite económico del Campo Comercial, a elección de EL
CONTRATISTA, siempre y cuando se cumplan las siguientes condiciones:

a) Que EL CONTRATISTA formule la solicitud de prórroga por escrito a la ANH con
una antelación no mayor de cuatro (4) Años pero no inferior a un (1) Año con
respecto a la fecha de vencimiento del Periodo de Explotación de la respectiva
Área de Explotación.

b) Que el Área de Explotación esté produciendo Hidrocarburos regularmente en la
fecha de la solicitud.

c) Que EL CONTRATISTA demuestre que durante los cuatro (4) Años Calendario
anteriores a la fecha de la solicitud ha llevado a cabo un programa de perforación
que incluya al menos un pozo por cada Año Calendario y/o que ha tenido activo

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 11 de 59

un proyecto de mantenimiento de presión o de recuperación secundaria, terciaria
o mejorada.

Parágrafo.: Si EL CONTRATISTA no satisface en su totalidad o en todo su alcance la
condición exigida en el literal c) anterior, la ANH, previo el análisis de las justificaciones
presentadas por EL CONTRATISTA, podrá otorgar la prórroga. Queda entendido que
la denegación de la misma por parte de la ANH no dará lugar a desacuerdo y no se
someterá al procedimiento establecido en la Cláusula 28 de este contrato. En todos
los casos, la prórroga del Periodo de Explotación se formalizará mediante la firma de
un otrosí al contrato.

4.3.3. Terminación voluntaria del Periodo de Explotación: En cualquier momento
durante el Periodo de Explotación EL CONTRATISTA podrá dar por terminado este
contrato con respecto a cualquier Área de Explotación, para lo cual informará por
escrito a la ANH con una anticipación no inferior a tres (3) Meses, sin perjuicio del
cumplimiento de las demás obligaciones.

4.3.4. Efectos de la terminación del Período de Explotación: Cuando por
cualquier causa terminen los derechos y obligaciones operativas respecto de algún
Área de Explotación, EL CONTRATISTA dejará en buen estado, los pozos que en tal
época sean productivos y las construcciones y otras propiedades inmuebles, todo lo
cual pasará gratuitamente a la ANH con las servidumbres y bienes adquiridos para
beneficio de la explotación hasta el Punto de Entrega, aunque tales bienes se
encuentren fuera del Área de Explotación. Respecto de los bienes muebles
destinados exclusivamente al servicio de esa Área de Explotación, si la terminación
tiene lugar antes de cumplirse los primeros dieciocho (18) Años del Período de
Explotación, EL CONTRATISTA tendrá la obligación de ofrecérselos en venta por su
valor en libros a la ANH. Si en el término de tres (3) Meses, contados a partir de la
fecha del ofrecimiento, la ANH no hubiere respondido afirmativamente, EL
CONTRATISTA podrá disponer de ellos libremente. Si la terminación tiene lugar
transcurridos los primeros dieciocho (18) Años del Período de Explotación, tales
bienes pasarán gratuitamente a la ANH. La ANH establecerá de los pozos que se
encuentren en producción en tal época cuáles deberán ser abandonados y aquellos
que continuarán en producción. Cualquier desacuerdo respecto de la naturaleza y la
destinación de los bienes será sometido al procedimiento señalado en la Cláusula
28. Así mismo, EL CONTRATISTA queda obligado a ceder a la ANH o a quien ella
indique la Licencia Ambiental y los recursos económicos necesarios para atender las
obligaciones de Abandono. La aplicación de esta cláusula no implicará una
sustitución patronal entre EL CONTRATISTA y la ANH.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 12 de 59

CLAUSULA 5 - PROGRAMA EXPLORATORIO MÍNIMO

5.1. Programa Exploratorio Mínimo de cada fase: Durante el Periodo de
Exploración, EL CONTRATISTA llevará a cabo el Programa Exploratorio Mínimo de
cada fase que se describe en el Anexo B, que forma parte de este contrato. Para el
cumplimiento de las obligaciones del Programa Exploratorio Mínimo, los Pozos
Exploratorios propuestos por EL CONTRATISTA deberán ser Pozos Exploratorios
para un nuevo campo (del tipo A-3) o Pozos Exploratorios que formen parte de un
Programa de Evaluación, conforme lo dispuesto en la cláusula 7 (numeral 7.3b) de
este contrato. En los demás casos el Pozo Exploratorio propuesto por EL
CONTRATISTA deberá ser previamente aceptado por la ANH.

5.2. Programas de Trabajos de Exploración: EL CONTRATISTA se obliga a
presentar a la ANH, el Programa de Trabajos de Exploración para la fase que inicia,
en donde se describa la forma como dará cumplimiento a sus obligaciones, con una
antelación no inferior a ocho (8) Días calendario respecto al inicio de cada fase del
Periodo de Exploración. Para la primera fase, EL CONTRATISTA deberá entregar el
Programa de Trabajo de Exploración en un término de treinta (30) Días calendarios
contados a partir de la Fecha Efectiva.

5.3. Modificaciones al Programa Exploratorio Mínimo.

5.3.1. Durante la fase en curso: En el transcurso de la primera mitad del plazo de
cualquier fase del Periodo de Exploración, distinta de la primera fase, EL
CONTRATISTA podrá sustituir la adquisición y procesamiento de un programa
sísmico contenido en el Programa Exploratorio Mínimo inicialmente presentado para
la fase en progreso, por la perforación de uno o más Pozos Exploratorios o por la
adquisición y procesamiento de un programa sísmico de tecnología más moderna,
siempre que el esfuerzo financiero del nuevo Programa Exploratorio Mínimo sea
equivalente o superior al inicialmente presentado para la respectiva fase. En este
caso EL CONTRATISTA informará previamente y por escrito a la ANH de la
substitución de Operaciones de Exploración que pretende llevar a cabo.

5.3.2, Para la fase siguiente: Si luego de la perforación de un Pozo Exploratorio que
resulte seco EL CONTRATISTA juzga que las perspectivas del Área Contratada no
justifican la perforación de un (1) Pozo Exploratorio contenido en el Programa
Exploratorio Mínimo de la siguiente fase del Periodo de Exploración, EL
CONTRATISTA podrá sustituir dicha perforación por la adquisición y procesamiento
de un programa sísmico, siempre que el esfuerzo financiero sea equivalente o
superior al Programa Exploratorio Mínimo para la respectiva fase y que EL

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 13 de 59

CONTRATISTA informe previamente y por escrito a la ANH de la sustitución que
pretende llevar a cabo.

5.4, Exploración Adicional: EL CONTRATISTA podrá llevar a cabo Operaciones
de Exploración adicionales a las contenidas en el Programa Exploratorio Mínimo o en
el Programa Exploratorio Posterior, sin que por razón de tales Operaciones de
Exploración se modifique el plazo pactado para la ejecución del Programa
Exploratorio Mínimo o del Programa Exploratorio Posterior de la fase en curso o de
las fases siguientes. Para ejercer este derecho, EL CONTRATISTA informará
previamente a la ANH respecto de las Operaciones de Exploración adicionales que
pretende realizar. Si dichas Operaciones de Exploración son las definidas en el
“Programa Exploratorio Mínimo de la siguiente Fase, la ANH acreditará dichas
Operaciones de Exploración al cumplimiento de los compromisos exploratorios
pactados para la fase siguiente. De lo contrario, si EL CONTRATISTA desea que
tales Operaciones de Exploración adicionales se acrediten al cumplimiento de los
compromisos exploratorios pactados para la fase siguiente, si la hay, deberá
solicitarlo por escrito a la ANH, quien a su sola discreción determinará si acepta o no
dicha acreditación. En caso de que la solicitud:.sea aceptada por parte de la ANH,
ésta determinará la forma como se acreditarán en todo o en parte las Operaciones
de Exploración adicionales ejecutadas en la fase siguiente del Periodo de
Exploración.

5.5. Problemas durante la perforación de Pozos Exploratorios: Durante la
perforación de un Pozo Exploratorio correspondiente al Programa Exploratorio
Mínimo o al Programa Exploratorio Posterior y antes de alcanzar la profundidad
objetivo, si se llegasen a presentar problemas no controlables de tipo geológico tales
como cavidades, presiones anormales, formaciones impenetrables, pérdidas severas
de circulación u otras condiciones de tipo técnico que impidan continuar perforando
el Pozo Exploratorio, a pesar del empeño de EL CONTRATISTA de continuar los
trabajos de perforación de acuerdo con las Buenas Prácticas de la Industria del
Petróleo, EL CONTRATISTA podrá solicitar a la ANH dar por cumplida la obligación
de perforación, mediante la presentación de un informe técnico donde se describa en
detalle la situación presentada y los esfuerzos realizados para superar el problema.
Dicho informe deberá presentarse a la ANH en un plazo no mayor de quince (15)
Días calendario contados desde que se presentó el problema no controlable antes
mencionado. Si la ANH acepta que EL CONTRATISTA dé por terminadas las
operaciones de perforación del pozo en cuestión, aquél deberá abandonarlo o
completarlo hasta la profundidad alcanzada, y la obligación del Programa
Exploratorio Mínimo o el Posterior correspondiente a dicho pozo se entenderá

cumplida.
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 14 de 59

CLAUSULA 6 —- PROGRAMA EXPLORATORIO POSTERIOR

6.1. Programa Exploratorio Posterior: Al finalizar el Periodo de Exploración y
siempre que exista por lo menos un Área de Evaluación o un Área de Explotación o
un Descubrimiento realizado por EL CONTRATISTA en la ultima fase del Período de
Exploración en el Área Contratada, EL CONTRATISTA podrá retener el cincuenta por
ciento (50%) del Área Contratada (excluidas las Áreas de Evaluación y de Explotación)
para adelantar en el área retenida pero por fuera de las Áreas de Evaluación y de
Explotación, un Programa de Exploración Posterior. En este caso, se aplicará el
siguiente procedimiento:

a) Antes de la fecha de terminación de la última fase del Período de Exploración, EL
CONTRATISTA avisará por escrito a la ANH de su intención de adelantar un
Programa de Exploración Posterior.

b) El aviso debe describir las Operaciones de Exploración que constituyen el
Programa de Exploración Posterior que EL CONTRATISTA se obliga a realizar;
dividiéndose el Programa en dos (2) fases de dos (2) Años cada una, contada la
primera desde la terminación de la última fase del Programa Exploratorio Mínimo.
Cada una de las fases del Programa Exploratorio Posterior debe contener como
mínimo las mismas Operaciones Exploratorias pactadas para la última fase del
Período Exploratorio Mínimo.

c) Cumplidas oportunamente las obligaciones de la primera fase del Programa
Exploratorio Posterior, EL CONTRATISTA podrá optar por no continuar a la
segunda fase, lo que impone la devolución de la totalidad de las áreas retenidas
para este efecto ó por continuar con la segunda fase, lo que obliga a devolver
sólo el cincuenta por ciento (50%) de ellas, excluidas las Áreas de Evaluación y
de Explotación existentes. EL CONTRATISTA informará por escrito a la ANH de
su decisión dentro del mes siguiente a la terminación de la primera fase.

Las devoluciones de áreas de que trata esta cláusula se entienden sin perjuicio de
las Áreas de Evaluación y de las Áreas de Explotación existentes.

6.2. Finalizado el Programa de Exploración Posterior, el Área Contratada quedará

reducida a las Áreas de Evaluación y/o Áreas de Explotación existentes en ese
momento.

CLAUSULA 7 — DESCUBRIMIENTO Y EVALUACIÓN

7.1. Aviso de Descubrimiento: En cualquier momento dentro de los cuatro (4)

Meses siguientes a la finalización de la perforación de cualquier Pozo Exploratorio

cuyos resultados indiquen que se ha producido un Descubrimiento, EL
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 15 de 59

CONTRATISTA deberá informarlo por escrito a la ANH, acompañando su aviso de
un informe técnico que contenga los resultados de las pruebas realizadas, la
descripción de los aspectos geológicos y los análisis efectuados a los fluidos y rocas,
en la forma que indique el Ministerio de Minas y Energía o la autoridad que haga sus
veces.

Parágrafo: Si el descubrimiento es un Descubrimiento de Gas Natural No Asociado o
de Hidrocarburos Líquidos Pesados, EL CONTRATISTA deberá igualmente entregar
los cálculos y demás información de soporte que hubiere presentado al Ministerio de
Minas y Energía o la autoridad que haga sus veces para efectos de su clasificación.

7.2. Presentación del Programa de Evaluación: Si EL CONTRATISTA considera
que el Descubrimiento tiene potencial comercial, presentará y ejecutará un Programa
de Evaluación, respecto de dicho Descubrimiento, de acuerdo con lo establecido en
esta cláusula. Si el Descubrimiento tiene lugar en el Periodo de Exploración, EL
CONTRATISTA presentará el Programa de Evaluación, dentro de los seis (6) Meses
siguientes a la finalización de la perforación del Pozo Exploratorio descubridor y en
todo caso antes de finalizar el Periodo de Exploración. Si el Descubrimiento es
resultado de la ejecución del Programa Exploratorio Posterior, EL CONTRATISTA
presentará el Programa de Evaluación dentro de los seis (6) Meses siguientes a la
finalización de la perforación del Pozo Exploratorio descubridor y en todo caso antes
de la siguiente devolución de áreas de que trata la Cláusula 6.

7.3. Contenido del Programa de Evaluación: El Programa de Evaluación debe
contener, como mínimo:

a) El mapa con coordenadas del Área de Evaluación.

b) La descripción y los objetivos de cada una de las Operaciones de Evaluación y la
información que se propone obtener para determinar si el Descubrimiento puede
ser declarado como Campo Comercial. Si en los Programas de Evaluación
realizados durante el Periodo de Exploración, EL CONTRATISTA incluye la
perforación de Pozos Exploratorios, éste podrá acreditar tanto el cumplimiento del
Programa  Exploratorio Mínimo como del Programa de Evaluación
correspondiente, hasta con la perforación de dos (2) Pozos Exploratorios, siempre
que la misma concluya antes de la fecha de terminación del plazo del Programa
de Evaluación en el cual fueron incluidos o de la fase del Periodo de Exploración
a la cual correspondan dichos pozos, la que sea más próxima.

c) El presupuesto total del Programa de Evaluación, discriminado por Años.

d) El plazo total del Programa de Evaluación que no podrá exceder de dos (2) Años
cuando incluya la perforación de Pozos de Exploración o de un (1) Año en los
- ORIGINAL- .
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
: CACHICAMO
Página 16 de 59

demás casos, plazo que se contará a partir de la fecha de la presentación a la
ANH y debe contemplar los tiempos estimados necesarios para la obtención de
permisos que corresponde otorgar a otras autoridades.

e) El cronograma para la realización de las Operaciones de Evaluación dentro del
plazo mencionado en el literal anterior.

f)_ La información sobre la destinación de los Hidrocarburos y demás fluidos que EL.
CONTRATISTA espera recuperar como resultado de las Operaciones de
Evaluación.

9) Una propuesta de Punto de Entrega para consideración de la ANH.

7.4. Prórroga del plazo del Programa de Evaluación: Si EL CONTRATISTA
decide perforar Pozos de Exploración no previstos en el Programa de Evaluación
inicialmente presentado, la ANH prorrogará la duración del Programa de Evaluación
por un plazo adicional que no excederá de un (1) Año, siempre que se cumplan las
siguientes condiciones:

a) Que EL CONTRATISTA formule la solicitud por escrito a la ANH por lo menos con
dos (2) Meses de anticipación a la fecha de terminación del plazo inicial.

b) Que EL CONTRATISTA esté adelantando diligentemente las Operaciones de
Evaluación previstas enel Programa de Evaluación;

c) Que la prórroga requerida se justifique por el tiempo necesario para la perforación y
las pruebas del Pozo o los Pozos de Exploración adicionales; y

Con la solicitud de prórroga, EL CONTRATISTA entregará a la ANH los documentos
en los que fundamenta su¡solicitud.

7.5. Modificaciones al Programa de Evaluación: En cualquier momento durante
los seis (6) Meses siguientes a la fecha de presentación del Programa de Evaluación
a la ANH, EL CONTRATISTA podrá modificarlo, para lo cual informará
oportunamente a la ANI 1y adecuará el plazo total del mismo, de acuerdo con el
numeral 7.3d de esta cláusula, sin que por ello se modifique la fecha de inicio
señalada.

7.6. Resultados del Probrama de Evaluación: EL CONTRATISTA presentará a la
ANH un informe completo de los resultados del Programa de Evaluación, dentro de
los tres (3) Meses siguientes a la fecha de su terminación. Tal informe incluirá, como
mínimo: la descripción geológica del Descubrimiento y su configuración estructural;
las propiedades físicas de las rocas y fluidos presentes en los yacimientos asociados
al Descubrimiento; la presión, volumen y análisis de temperatura de los fluidos de los

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 17 de 59

yacimientos, la capacidad de producción (por pozo y por todo el Descubrimiento); y
un estimado de las reservas recuperables de Hidrocarburos.

Parágrafo: En caso de: que el descubrimiento sea de Gas Natural No Asociado o
de Hidrocarburo Líquido Pesado, y en cualquier momento durante la segunda mitad
del plazo del Programa de Evaluación, EL CONTRATISTA podrá solicitar a la ANH
la prórroga del Programa de Evaluación hasta por dos (2) Años adicionales con el
propósito de llevar a cabo estudios de factibilidad para la construcción de
infraestructura, sobre métodos de producción y/o para el desarrollo de mercados. En
estos casos, la solicitud incluirá en el Programa de Evaluación la información
relacionada con los estudios de factibilidad que EL CONTRATISTA considera
necesario realizar. Al término de la prórroga otorgada, EL CONTRATISTA entregará
a la ANH las conclusiones y recomendaciones de los estudios de factibilidad.

7.7. Sólo darán lugar a la aplicación de esta cláusula los Pozos Exploratorios
descubridores perforados por EL CONTRATISTA por fuera de áreas designadas
como de Evaluación o de Explotación. Por lo tanto, cuando los nuevos volúmenes de
Hidrocarburos encontrados hagan parte de una misma Área de Evaluación o de
Explotación, no habrá lugar a un Periodo de Evaluación.

CLAUSULA 8 - DECLARACIÓN DE COMERCIALIDAD

8.1. Aviso: Dentro de los tres (3) Meses siguientes al vencimiento del término
estipulado para la ejecución del Programa de Evaluación o al vencimiento del plazo
acordado según el parágrafo del numeral 7.6 de la Cláusula 7, si le es aplicable, EL
CONTRATISTA entregaiá a la ANH una declaración escrita que contenga de
manera clara y precisa su decisión incondicional de explotar o no comercialmente
ese Descubrimiento. En caso afirmativo, a partir de esa declaración el
Descubrimiento se tendrá como un Campo Comercial.

8.2. Renuncia de derechos en caso negativo: Si EL CONTRATISTA no entrega a
la ANH esta declaración en el plazo estipulado, se entenderá que EL
CONTRATISTA ha concluido que el Descubrimiento no es un Campo Comercial. Si
la declaración es negativa o si no hay entrega de declaración, EL CONTRATISTA
acepta que no se generójen su favor derecho alguno y, en consecuencia, renuncia a
reclamar derechos sobre el Descubrimiento.

CLAUSULA 9 - PLAN DE EXPLOTACIÓN

9.1. Presentación y Contenido: Dentro de los tres (3) Meses siguientes a la
presentación de la Declaración de Comercialidad de que trata la Cláusula 8, EL

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 18 de 59

CONTRATISTA entregará a la ANH el Plan de Explotación inicial el cual contendrá,
como mínimo, la siguiente información:

a) El mapa con las coordenadas del Área de Explotación.

b) El cálculo de reservas y de la producción acumulada de Hidrocarburos,
diferenciada por tipo de Hidrocarburo.

c) El esquema general proyectado para el Desarrollo del Campo Comercial, que
incluya una descripción del programa de perforación de pozos de desarrollo, de
los métodos de extracción, de las facilidades respectivas y de los procesos a los
cuales se someterán los fluidos extraídos antes del Punto de Entrega.

d) El pronóstico de producción anual de Hidrocarburos y sus sensibilidades,
utilizando la tasa óptima de producción que permita lograr la máxima
recuperación económica de las reservas.

y za h es . Y GA
e) La Identificación de los factores críticos para la ejecución del Plan de Explotación,
tales como aspectos ambientales, sociales, económicos, logísticos y las opciones
para su manejo.

f) Una propuesta de Punto de Entrega para consideración de la ANH.

g) Una propuesta de canasta de máximo tres (3) petróleos crudos de calidad similar
para efectos del cálculo de los Derechos por Precios Altos descritos en la
Cláusula 16.

h) Un programa de Abandono para efectos de la Cláusula 31.

9.2. Entrega del Plan ¡de Explotación: La ANH dará por recibido el Plan de
Explotación cuando EL CONTRATISTA entregue toda la información antes descrita.
Si la ANH no recibe el Plan de Explotación con la totalidad de la información
anteriormente indicada, dentro de los quince (15) Días calendario siguientes a su
presentación podrá requerir el envío de la información faltante y EL CONTRATISTA
dispondrá de treinta (30) 'Días calendario contados desde el recibo del requerimiento
para entregarla. Si la ANH no se pronuncia dentro de los quince (15) Días calendario
siguientes a la presentación del Plan de Explotación por parte de EL
CONTRATISTA, se entenderá que ha sido aceptado. Si EL CONTRATISTA no
entrega el Plan de Explotación en la fecha establecida en el numeral anterior o si la
ANH no recibe la documentación faltante dentro del plazo de treinta (30) Días
señalado en este numeral, se configurará un incumplimiento que dará lugar a la
aplicación de la Cláusula 29.

9.3. Área de Explotación: El Área de Explotación estará delimitada por un polígono

A
regular, preferiblemente de cuatro lados, que comprenderá el Campo Comercial o la
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 19 de 59

porción de éste dentro del Área Contratada, más un margen alrededor del Campo
Comercial no mayor de un (1) kilómetro, siempre que el Área Contratada lo permita.
Como quiera que el área: del Campo Comercial contenida en el Área de Explotación
puede variar, el Área de Explotación permanecerá inalterable, salvo lo señalado en el
siguiente numeral.

9.4. Ampliación del Área de Explotación: En el transcurso del Período de
Explotación de un Área de Explotación, si EL CONTRATISTA determina que un
Campo Comercial se extiende más allá del Área de Explotación, pero dentro del Área
Contratada vigente, podrá solicitar a la ANH la ampliación de tal Área de Explotación,
acompañando su solicitud con los soportes correspondientes. Cumplido lo anterior a
satisfacción de la ANH, ésta ampliará el Área de Explotación, quedando entendido
que si tal ampliación se superpone a otra Área de Explotación, la duración del
Periodo de Explotación que se aplicará para el Área de Explotación englobada será
la del Área de Explotación respecto de la cual se declaró primeramente la
comercialidad.

Parágrafo: Cuando el Área de Explotación solicitada por EL CONTRATISTA, de
acuerdo con el numeral 9.4, se extienda por fuera del Área Contratada, la. ANH
ampliará el Área Contratada dándole a la ampliación solicitada el tratamiento
contractual de Área de Evaluación, a menos que respecto del área solicitada se
presente alguna de las siguientes situaciones:

a) Que existan derechos otorgados a otra persona para la ejecución de actividades
iguales o similares a las del objeto del presente contrato.

b) Que esté en proceso de negociación o de concurso para el otorgamiento de
derechos por parte de la ANH;

c) Que existan restricciones ordenadas por autoridad competente que impidan
adelantar las actividades objeto del contrato.

9.5. Actualización del;¡Plan de Explotación: EL CONTRATISTA ajustará y
presentará anualmente, durante el Mes de febrero de cada Año Calendario y con
sujeción al procedimiento descrito en el numeral 9.2 de esta cláusula, el Plan de
Explotación para cada una de las Áreas de Explotación existentes en el contrato.
Cuando la producción real de Hidrocarburos del Año Calendario inmediatamente
anterior difiera en más de un quince por ciento (15%) con respecto al pronóstico de
producción anual señalado en el Plan de Explotación para algún Área de Explotación,
EL CONTRATISTA presentará las explicaciones del caso.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 20 de 59

CLAUSULA 10 prom DE TRABAJOS DE EXPLOTACIÓN

10.1. Preparación y presentación: Si cuando se presente el Plan de Explotación a
que se refiere la Cláusula 9 faltaren más de seis (6) Meses para la terminación del
Año Calendario en cufso, EL CONTRATISTA presentará el primero de los
Programas de Trabajos de Explotación para lo restante de ese Año calendario. Para
los Años calendario subsiguientes, El CONTRATISTA presentará el Programa de
Trabajos de Explotación para cada Año Calendario, en el mes de noviembre del Año
calendario inmediatamente anterior.

10.2. Contenido del Programa de Trabajos de Explotación: El Programa de
Trabajos de Explotación phra cada Área de Explotación contendrá, como mínimo:

a) Una descripción detillada del programa de Operaciones de Desarrollo y de
Producción que EL CONTRATISTA espera realizar durante dicho Año, con el
respectivo cronograma, discriminado por proyecto y por Trimestre Calendario, el
cual debe contemplar también los plazos requeridos para obtener las
autorizaciones y permisos de las autoridades competentes.

b) Un pronóstico de producción mensual del Área de Explotación para el Año
Calendario correspondiente,

c) Un estimado de vs costos (inversiones y gastos) para los cuatro (4) Años
Calendario siguientes o hasta la terminación del Periodo de Explotación, lo que
sea más corto.

d) Los términos y condiciones conforme a los cuales desarrollará los programas en
beneficio de las comuhidades en las áreas de influencia del Área de Explotación.

10.3. Ejecución y alusjes: Las Operaciones de Desarrollo y de Producción del
Programa de Trabajos de Explotación de que trata el literal (a) anterior es de
obligatoria ejecución. ELICONTRATISTA iniciará tales Operaciones de Explotación
de acuerdo con el cronograma presentado. Durante la ejecución del Programa de
Trabajos de Explotación, EL CONTRATISTA podrá efectuar ajustes a dicho
programa para el Año Calendario en curso, siempre que tales ajustes no impliquen la
disminución en la producción de más de un quince por ciento (15%) respecto del
pronóstico inicial. Los ajustes no podrán ser formulados con frecuencia inferior a tres
(3) Meses, salvo situaciones de emergencia. EL CONTRATISTA informará
previamente y mediante escrito cualquier ajuste al Programa de Trabajos de
Explotación.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
1 CACHICAMO
Página 21 de 59

CLÁUSULA|11 - CONDUCCIÓN DE LAS OPERACIONES

11.1. Autonomía: EL CONTRATISTA tendrá el control de todas las operaciones y
actividades que considere necesarias para una técnica, eficiente y económica
Exploración del Área Contratada y para la Evaluación y Explotación de los
Hidrocarburos que se encuentren dentro de ésta. EL CONTRATISTA planeará,
preparará, realizará y controlará todas las actividades con sus propios medios y con
autonomía técnica y directiva, de conformidad con la legislación colombiana y
observando las Buenas Prácticas de la Industria del Petróleo. EL CONTRATISTA
desarrollará las actividades directamente o a través de subcontratistas.

11.2. Responsabilidad: EL CONTRATISTA llevará a cabo las operaciones materia
de este contrato de manera diligente, responsable, eficiente y adecuada técnica y
económicamente. Se asegurará de que todos sus subcontratistas cumplan los
términos establecidos en este contrato y en las leyes colombianas. EL
CONTRATISTA será el único responsable por los daños y pérdidas que cause con
ocasión de las actividades y operaciones derivadas de este contrato, incluso aquellos
causados por sus subcontratistas, quedando entendido que en ningún momento será
responsable por errores de criterio, o por pérdidas o daños que no fueren resultado
de culpa grave o dolo. Cuando EL CONTRATISTA subcontrate, las obras y servicios
subcontratados serán ejecutados a su nombre, en razón de lo cual EL
CONTRATISTA mantendrá su responsabilidad directa por todas las obligaciones
establecidas en el subcontrato y derivadas del mismo, de las cuales no podrá
exonerarse en razón de las subcontrataciones. La ANH no asumirá responsabilidad
alguna por este concepto; ni aún a título de solidaridad.

11.3. Obtención de permisos: EL CONTRATISTA está obligado a obtener, por su
propia cuenta y riesgo,| todas las licencias, autorizaciones, permisos y demás
derechos procedentes conforme a la ley, necesarios para adelantar las operaciones
objeto del presente contrato.

11,4, Daños y Pérdidas de los Activos: Todos los costos y gastos necesarios para
remplazar o reparar daños o pérdidas de bienes o equipos ocurridos por fuego,
inundaciones, tormentas, accidentes u otros hechos similares serán a riesgo de EL
CONTRATISTA. EL CONTRATISTA informará a la ANH sobre las pérdidas o daños
sucedidos a la mayor brevedad posible después de ocurrido el hecho.

CLÁUSULA 12 - REGALÍAS

12.1. Recaudo: EL CONTRATISTA pondrá a disposición de la ANH en el Punto de
Entrega el porcentaje de la producción de Hidrocarburos establecido en la ley

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
1 CACHICAMO
Página 22 de 59

correspondiente a las regalías. El recaudo de las regalías se hará en dinero o en
especie, según lo determine la autoridad competente.

12.2. Pago de las participaciones: La ANH pagará a las entidades que señale la
ley las participaciones que les correspondan en las regalías, y será la única
responsable de dicho pago.

12.3. Recaudo en especie: Cuando el recaudo de las regalías se efectúe en
especie, EL CONTRATISTA entregará a la ANH la cantidad de Hidrocarburos
correspondiente, para lo cual las Partes acordarán el procedimiento para la
programación de entregas y demás aspectos necesarios. En todo caso la ANH
dispondrá de un (1) Mes para retirar dicha cantidad. Vencido este término sin que la
ANH haya retirado el volumen correspondiente a las regalías, y si hay disponibilidad
de almacenamiento en las facilidades de EL CONTRATISTA, éste se obliga a
almacenar los Hidrocarburos hasta por tres (3) meses consecutivos, y la ANH le
pagará una tarifa de almacenamiento que, para cada caso, será acordada entre las
Partes. Al término de este último plazo EL CONTRATISTA podrá comercializar tal
volumen, de acuerdo con:el siguiente numeral.

Parágrafo: Si no hay disponibilidad de almacenamiento, EL CONTRATISTA podrá
continuar produciendo el campo y disponer del volumen de regalías, acreditando a la
ANH, para su entrega posterior, el volumen correspondiente a las regalías que la
ANH tenía derecho a retirar pero no retiró.

12.4. Comercialización del volumen de regalías: Cuando la ANH lo considere
conveniente, y siempre que las disposiciones regulatorias lo permitan, EL
CONTRATISTA comercializará la porción de la producción de Hidrocarburos que
corresponde a las regalías y entregará a la ANH el dinero proveniente de tales
ventas. Para este fin, llas Partes convendrán los términos particulares de la
comercialización, pero en todo caso EL CONTRATISTA hará su mejor esfuerzo para
comercializar dicha producción al precio más alto en los mercados disponibles. La
ANH reconocerá a EL CONTRATISTA los costos directos y un margen razonable de
comercialización que deberá ser acordado entre las Partes.

12.5. Recaudo en dinero: Cuando EL CONTRATISTA deba pagar las regalías en
dinero, entregará a la ANH los montos correspondientes en los plazos señalados por
la autoridad competente.|En caso de mora, EL CONTRATISTA pagará a la ANH la
cantidad necesaria para cubrir el monto adeudado, los intereses moratorios
correspondientes y los gastos en que haya incurrido para lograr el pago. :

- ORIGINAL-
CONTRATO DE EXPL ORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
¡ CACHICAMO
Página 23 de 59

; CLAUSULA 13 — MEDICION

13.1. Medición: EL CONTRATISTA llevará a cabo la medición, muestreo y control
de calidad de los Hidrocarburos producidos y mantendrá calibrados los equipos o
instrumentos de medición, conforme a las normas y métodos aceptados por las
Buenas Prácticas de la Industria del Petróleo y a las disposiciones legales y
reglamentarias vigentes, ¡practicando los análisis a que haya lugar y realizando las
correcciones pertinentes para la liquidación de los volúmenes netos de Hidrocarburos
recibidos y entregados a condiciones estándar. EL CONTRATISTA adoptará todas
las acciones necesarias para preservar la integridad, confiabilidad y seguridad de las
instalaciones y los equipos o instrumentos de fiscalización. Además, conservará
durante el término que establecen el Código de Comercio y las demás normas
pertinentes, los registros. le calibración periódica de tales equipos o instrumentos y
de las mediciones diarias de la producción y consumo de Hidrocarburos y fluidos en
cada Campo Comercial para revisión de la ANH y de las autoridades competentes.
La ANH tendrá el derecho de inspeccionar los equipos de medición instalados por EL
CONTRATISTA y todas las unidades de medición en general.

13.2. Instalaciones Comunes: Cuando dos o más campos de producción se sirvan
de las mismas instalaciones de desarrollo, éstas deberán incluir un sistema de
medición que permita determinar la producción proveniente de cada uno de dichos
campos.

CLÁUSULA 14 — DISPONIBILIDAD DE LA PRODUCCIÓN

14.1. Determinación de; volúmenes: Los Hidrocarburos producidos, exceptuados
los que hayan sido utilizados en beneficio de las operaciones de este contrato y los
que inevitablemente se desperdicien en estas funciones, serán transportados por EL.
CONTRATISTA al Punto|de Entrega. Los Hidrocarburos serán medidos conforme al
procedimiento señalado en el numeral 13.1 anterior, y basándose en esta medición,
se determinarán los volúmenes de regalías a que se refiere la Cláusula 12 y los
Hidrocarburos restantes, los cuales corresponden a EL CONTRATISTA.

14.2. Disponibilidad: A partir del Punto de Entrega, y sin perjuicio de las
disposiciones legales que regulen la materia, EL CONTRATISTA tendrá libertad de
vender en el país o de exportar los Hidrocarburos que le correspondan, o de disponer
de los mismos en cualquier forma.

CLÁUSULA 15-— GAS NATURAL

15.1. Utilización: EL CONTRATISTA estará obligado a evitar el desperdicio del gas
natural extraído de un campo y, de conformidad con las disposiciones legales y
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 24 de 59

reglamentarias vigentes sobre la materia, antes del Punto de Entrega
correspondiente podrá utilizarlo como combustible para las operaciones, como fuente
de energía para la máxima recuperación final de las reservas de Hidrocarburos, o
confinarlo en los mismos yacimientos para utilizarlo en estos fines durante la vigencia
del contrato.

15.2. Utilización del Gas Natural asociado: En caso de que EL CONTRATISTA
descubra uno o varios Campos Comerciales con Gas Natural asociado, deberá
presentar a la ANH dentro de los tres (3) Años siguientes al inicio de la explotación
de cada Campo Comercial, un proyecto para la utilización del Gas Natural asociado.
Si EL CONTRATISTA :'no cumpliere esta obligación, la ANH podrá disponer
gratuitamente del Gas Natural asociado proveniente de tales campos, con sujeción a
las disposiciones legales vigentes.

CLÁUSULA 16 — DERECHOS ECONÓMICOS CONTRACTUALES DE LA ANH

16.1. Derechos por el uso del subsuelo: El uso del subsuelo por parte de EL
CONTRATISTA causará a favor de la ANH los siguientes derechos:

16.1.1. Áreas en Exploración: A partir de la segunda fase del Periodo de
Exploración y por cada fase, EL CONTRATISTA reconocerá y pagará a la ANH un
derecho cuyo monto económico, nominado en dólares de los Estados Unidos de
América, será el que resulte de multiplicar el número de hectáreas y fracción de
hectárea del Área Contratada, excluidas las Áreas de Explotación, por el valor que se
presenta en la siguiente tabla. Este pago se hará dentro del Mes siguiente al inicio de
la respectiva fase. !

Valor por fase en US$ / Hectárea

Por las Por cada
a A hectárea
Tamaño de área | primeras dicional
100.000 Has. | 2iclona' a
100.000 Has.
s12 | >12 | <12 >12
Duración Fase | mese | mese | mese
meses
s s s
En polígonos A | 975 | 40 110) 15
yB
Fuera de los
Polígonos 0.5 0.75 | 0.75 1.0
Áreas costa
afuera 0.25

uf" - ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
: CACHICAMO
Página 25 de 59

16.1.2. Áreas de Evaluación y de Explotación: EL CONTRATISTA reconocerá y
pagará a la ANH un derecho, cuyo monto económico, nominado en dólares de los
Estados Unidos de América, será el que resulte de multiplicar la producción de
hidrocarburos que corresponden a EL CONTRATISTA según la Cláusula 14 por diez
coma treinta y seis centavos de dólar de los Estados Unidos de América (USD $
0.1036), por cada barril de Hidrocarburos Líquidos. Este monto se incrementará
anualmente según el l(n-2) definido en la cláusula 16.2 a partir del primero de enero
de cada año aproximando el resultado de la actualización a cuatro decimales. Para
gas natural este monto será de uno coma cero treinta y seis centavos de dólar de los
Estados Unidos de América (USD $0.01036) por cada mil pies cúbicos (1.000 PC)
Este monto se incrementará anualmente según el l(n-2) definido en la cláusula 16.2 a
partir del primero de enero de cada año aproximando el resultado de la actualización
a cinco decimales. Este pago se hará por semestre calendario vencido, dentro del
primer mes del semestre siguiente.

Parágrafo. La producción de gas natural destinada a las operaciones de reinyección
u otros procesos directamente relacionados con la producción del mismo campo de
donde se extrae, no causará el pago por derechos de producción a que se refiere el
numeral 16.1.2.

16.2. Derecho por Precios Altos:

Para Hidrocarburos Líquidos: a partir de cuando la producción acumulada de cada
Área de Explotación incluyendo el volumen de regalías, supere los cinco (5) millones
de Barriles de Hidrocarburos Líquidos, y en el evento de que el precio del crudo
marcador “West Texas' Intermediate” (WTI) supere el Precio Base Po, EL
CONTRATISTA pagará a la ANH, un valor nominado en dólares de los Estados
Unidos y pagadero por ¡Mes calendario vencido, dentro de los treinta (30) Días
calendario siguientes a cada vencimiento.

Para Gas Natural: cincoj(5) años después del inicio de explotación del campo, que
consta en la resolución de aprobación expedida por la autoridad competente, y en el
evento de que el precio] del Gas Natural marcador "U.S. Gulf Coast Henry Hub"
supere el Precio Base Po, EL CONTRATISTA pagará a la ANH, un valor nominado
en dólares de los Estados Unidos y pagadero por Mes calendario vencido, dentro de
los treinta (30) Días calendario siguientes a cada vencimiento.

El valor a pagar por este] derecho por cada Área de Explotación será el que resulte
de la aplicación de la siguiente fórmula:

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 26 de 59

Valor de los Volumen de
Hidrocarburos Hidrocarburos
Pago a la ANH = enel Punto | Xx [DelContratista | x ER 9) Xx 30%
de Entrega

Factor “A”

En donde:
Valor de los Hidrocarburos en el Punto de Entrega:

Para Hidrocarburos Líquidos:

Para efectos de esta fórmula, será el precio de referencia para el Mes
calendario correspondiente, expresado en dólares de los Estados Unidos de
América por Barril (USD $/Bl), de una canasta de máximo tres (3) petróleos
crudos de calidad similar a los provenientes de cada Área de Explotación,
presentada por EL CONTRATISTA en el Plan de Explotación y acordada con la
ANH y ajustado para el Punto de Entrega, por un margen pre-acordado.

Si aplicado el procedimiento para la determinación del Valor de los
Hidrocarburos Líquidos conforme al párrafo anterior, se producen diferencias,
por exceso o por defecto, entre el precio de referencia de la canasta y el precio
real de venta en el Punto de Entrega en más de un tres por ciento (3%), la Parte
que se considere afectada podrá pedir una revisión de la canasta o del margen
de ajuste. Para los efectos aquí previstos, el precio real de venta de los
Hidrocarburos Líquidos producidos en el Área de Explotación para el Mes
calendario correspondiente, será el promedio ponderado, de los precios de
venta acordados por EL CONTRATISTA con compradores no vinculados
económicamente ni por otra clase de relación societaria y que, en todo caso, las
transacciones queden enmarcadas dentro de las prácticas comerciales usuales,
descontando los costos de transporte y trasiego entre el Punto de Entrega y el
punto de venta de referencia de acuerdo con las tarifas que fije el Ministerio de
Minas y Energía o quien haga sus veces.

Cuando EL CONTRATISTA venda los Hidrocarburos Líquidos con destino a la
refinación para el abastecimiento interno se dará aplicación a lo señalado en el
numeral 16.5 de esta cláusula.

Para Gas Natural:

Para efectos de esta fórmula, será el precio real de venta del Gas Natural para
la producción del Mes calendario correspondiente, expresado en dólares de los
Estados Unidos de América por millón de unidad térmica Británica BTU (USD

q - ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 27 de 59

$/MMBTU), acordados por EL CONTRATISTA con compradores, descontando
los costos de transporte y procesamiento entre el Punto de Entrega y el punto
de venta real, siempre y cuando el resultado no sea menor al cálculo resultante
de utilizar el precio de referencia Henry Hub menos el costo de transporte de
referencia suministrado por le Ministerio de Minas y Energía. Si el resultado es
inferior se tomará el valor resultante de utilizar el cálculo resultante de utilizar el
precio de referencia Henry Hub menos el costo de transporte de referencia
suministrado por le Ministerio de Minas y Energía.

En cualquier momento la ANH podrá entrar a revisar este precio.

Volumen de Hidrocarburos de EL CONTRATISTA:

Po:

Es el volumen de Hidrocarburos, expresado en Barriles para Hidrocarburos
Líquidos y en unidad térmica Británica BTU para Gas Natural, que
corresponden a EL CONTRATISTA según la Cláusula 14, en un Mes
calendario determinado.

Para Hidrocarburos Líquidos, es el precio promedio por barril del petróleo crudo
marcador “West Texas Intermediate” (WTI) en Dólares de los Estados Unidos
de América por Barril (USD $/Bl) y para Gas Natural es el precio promedio para
el gas natural marcador "U.S. Gulf Coast Henry Hub" en Dólares de los Estados
Unidos de América por millón de unidad térmica Británica BTU (US $/MMBTU).
Estos promedios son para el Mes calendario correspondiente, cuyas
especificaciones y cotizaciones se publican en medios de reconocido prestigio
internacional.

Para Hidrocarburos Líquidos es el precio base del petróleo crudo marcador,
expresado en dólares de los Estados Unidos de América por Barril (USD $/BI) y
para Gas Natural es el precio promedio por Gas Natural en Dólares de los
Estados Unidos de América por millón de unidad térmica Británica (US
$/MMBTU), indicado en la siguiente tabla:

Gravedad API de los Po (USD $/BI)
Hidrocarburos Líquidos
producidos (Año 2006)
>15 ys22 $29.02
- ORIGINAL-

»
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006

CACHICAMO
Página 28 de 59
>22 y <29 $27.98
>29 $26.94
Descubrimientos localizados a
más de 300 metros de $33.16

profundidad de agua

Gas Natural producido
exportado-distancia en línea Po
recta entre punto de entrega y
punto de recibo en país de USD $/MMBTU
destino, en kilómetros

>0 y <500 $6.22
>500 y <1000 $7.25
>1000 o planta de LNG $8.29

Para la explotación de Hidrocarburos Líquidos Pesados y con una gravedad API
mayor a diez grados (10%), el Po será de cuarenta y un dólar con cuarenta y cinco
centavos de dólar de los Estados Unidos de América por barril (USD$ 41.45/Bl) y
para Hidrocarburos Líquidos Pesados con una gravedad API menor o igual a diez
grados (10% EL CONTRATISTA no pagará a la ANH Derecho por Precios Altos.
Para el Gas Natural que sea destinado para el consumo interno en el país, en caso
de que su precio sea regulado por la Comisión de Regulación de Energía y Gas —
CREG -— o la entidad que la sustituya, EL CONTRATISTA no pagará a la ANH
Derecho por Precios Altos; en caso contrario, las Partes acordarán el gas natural
marcador y el valor de Po y suscribirán el respectivo acuerdo.

Este precio base Po se ajustará anualmente a partir del primero (1?) de enero de
cada Año, según la siguiente fórmula:

Po = PO(m-1) X (1+ lín-2))
Donde:

m Es el año calendario que comienza y para el cual se hace el cálculo
n-1: — Eselaño calendario inmediatamente anterior al año que comienza
n-2:  Eselaño calendario inmediatamente anterior al año n-1

Po: Es el Po que rige para el nuevo año como resultado de la fórmula,

aproximando a dos decimales.
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 29 de 59

PO(n.1): El es el valor de Po del Año calendario inmediatamente anterior (n-1).

ln: Es la variación anual, expresada en fracción, del índice de precios al
productor de los Estados Unidos de América publicado por el Departamento
del Trabajo de ese país — PPI Finished Goods WPUSOP 3000 - entre el
final del año calendario n-2, y el índice correspondiente al final del año
inmediatamente anterior al mismo año n-2 aproximado a cuatro (4)
decimales.

El cálculo mencionado anteriormente se realizará en el mes de diciembre de cada
Año.

Parágrafo: En caso de que el precio del petróleo crudo marcador “West Texas
Intermediate” o del gas natural marcador “US Gulf Coast Henry Hub” (P) pierda su
reconocimiento como precio marcador internacional, la ANH escogerá el nuevo
petróleo crudo o gas natural marcador a utilizar y modificará la tabla con base en el
nuevo índice, manteniendo las equivalencias con los valores de Po para el petróleo
crudo marcador “West Texas Intermediate” o para el gas natural marcador “US Gulf
Coast Henry Hub”.

Con una antelación no inferior a tres (3) Meses, la ANH podrá solicitar por escrito a
EL CONTRATISTA que el pago de este derecho se realice en especie durante un
periodo no inferior a seis (6) Meses. El CONTRATISTA accederá a esta solicitud
siempre que no se afecten los compromisos comerciales que haya contraído. El
volumen que corresponderá a la ANH será el que resulte de calcular el factor “A”.

16.3. Pruebas de Producción: Los Hidrocarburos líquidos obtenidos como resultado
de las pruebas de producción realizadas por EL CONTRATISTA también causarán
los derechos de que tratan los numerales anteriores.

16.4. Participación en la Producción durante la Prórroga del Periodo de
Explotación: En todos los casos de prórroga del Periodo de Explotación de un Área
de Explotación, EL CONTRATISTA reconocerá y pagará a la ANH, a título de
derecho de participación en la producción, una suma equivalente al diez por ciento
(10%) del valor de la producción de Hidrocarburos Líquidos livianos en el Punto de
Entrega, o cinco por ciento (5%) en el caso de Gas Natural no asociado o
Hidrocarburos Líquidos Pesados, obtenida por EL CONTRATISTA a partir de la
fecha de vencimiento de la duración inicial del Periodo de Explotación y valorizada en
el Punto de Entrega, después de descontar el porcentaje correspondiente a las

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 30 de 59

regalías. Sobre esta participación no se causarán los derechos económicos de que
tratan los numerales 16.1.2 y 16.2. Durante la prórroga del Periodo de Explotación
los derechos por uso del subsuelo y por precios altos de que tratan los numeral
16.1.2 y 16.2, respectivamente, solamente se causarán sobre el volumen de EL
CONTRATISTA después de haber restado el derecho de participación señalado en
este numeral.

16.5. Precios para Abastecimiento Interno: Cuando EL CONTRATISTA venda su
crudo para atender las necesidades de refinación para el abastecimiento interno, los
precios se calcularán con base en el precio internacional, en la forma establecida en
la Resolución N* 18-1709 del 23 de diciembre de 2003 proferida por el Ministro de
Minas y Energía, o en cualquier disposición legal o reglamentaria que la modifique o
sustituya.

CLÁUSULA 17 - UNIFICACIÓN

Cuando un yacimiento económicamente explotable se extienda en forma continua a
otra u otras áreas por fuera del Área Contratada, EL CONTRATISTA, de acuerdo
con la ANH y con los demás interesados, deberá poner en práctica, previa
aprobación de la autoridad competente, un plan cooperativo de explotación unificado,
con sujeción a lo establecido en la legislación colombiana.

CLÁUSULA 18 - PROPIEDAD DE LOS ACTIVOS

18.1. Propiedad: En desarrollo de lo estipulado en la Cláusula 4 (numeral 4.3.4), las
instalaciones, bienes, materiales y equipos de propiedad de EL CONTRATISTA que
destine permanentemente para el desarrollo de Operaciones de Explotación, hasta el
Punto de Entrega, pasarán gratuitamente a ser propiedad de la ANH al momento de
la devolución del Área Contratada o a la terminación de este contrato, cuando una u
otra tengan lugar transcurridos los primeros dieciocho (18) Años del Período de
Explotación, aunque dichos bienes se encuentren fuera del Área Contratada.

18.2. EL CONTRATISTA transferirá gratuitamente a la ANH, a la devolución del área o
a la terminación del contrato cuando una u otra tengan lugar transcurridos los primeros
dieciocho (18) Años del Período de Explotación, todos los derechos derivados de
contratos bajo la modalidad de financiamiento de proyectos tales como Leasing, de
construcción, Explotación y reversión de bienes, BOT- ("Build, Operate and Transfer”),
BOMT-(“Build, Operate, Maintain and Transfer”), BOOT ("Build, Own, Operate and
Transfer"), MOT ("Modernize, Operate and Transfer") y similares, que a la terminación
de los mismos establezcan la obligación de transferir la propiedad de los bienes,
equipos e instalaciones a EL CONTRATISTA, cuando tales contratos hayan sido

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 31 de 59

celebrados para el desarrollo del Período de Explotación de la respectiva área. En todo
caso, en el evento que dichos contratos se celebren por un plazo mayor al del Período
de Explotación, requerirán previa autorización de la ANH.

18.3. Inventarios: EL CONTRATISTA efectuará inventarios físicos de los equipos y
bienes concernientes a las Operaciones de Explotación, con intervalos razonables,
por lo menos cada tres (3) Años Calendario, clasificándolos según sean de propiedad
de EL CONTRATISTA o de terceros. La ANH tendrá el derecho de estar
representada cuando se efectúen tales inventarios. Para este efecto, EL
CONTRATISTA avisará a la ANH con una antelación no inferior a quince (15) Días
calendario.

18.4. Disposición de los Activos: EL CONTRATISTA podrá disponer de los bienes
o equipos que se localicen hasta el Punto de Entrega y que no sean indispensables
para mantener las condiciones de explotación existentes. No obstante lo anterior,
después de transcurridos dieciocho (18) Años del Periodo de Explotación de cada
Área de Explotación o cuando se haya producido un ochenta por ciento (80%) de sus
reservas probadas, lo primero que ocurra, EL CONTRATISTA requerirá la
aprobación previa de la ANH, para efectuar tales disposiciones.

CLÁUSULA 19 - SUMINISTRO DE INFORMACIÓN Y CONFIDENCIALIDAD

19.1. Información Técnica: EL CONTRATISTA mantendrá oportuna y
permanentemente informada a la ANH sobre el progreso y resultados de las
operaciones. Por consiguiente, además de los documentos requeridos en otras
cláusulas de este contrato, EL CONTRATISTA entregará a la ANH, a medida que se
vaya obteniendo y antes de la fecha de vencimiento de cada uno de las fases del
Periodo de Exploración y por Año Calendario durante el Período de Explotación, toda
la información de carácter científico, técnico y ambiental, obtenida en cumplimiento
de este contrato. Esta información de Exploración y Explotación será entregada a la
ANH de acuerdo con el Manual de Suministro de Información de Exploración y
Explotación.

19.2. Confidencialidad de la Información: Las Partes acuerdan que todos los datos
- e información producidos, obtenidos o desarrollados como resultado de las
operaciones de este contrato se consideran estrictamente confidenciales durante los
cinco (5) Años Calendario siguientes contados a partir de la finalización del Año
calendario en el cual se hubieren producido, obtenido o desarrollado; o hasta la
terminación del contrato; o al momento de la devolución parcial de área en cuanto a
la información adquirida en las áreas devueltas, lo primero que ocurra. Para las
interpretaciones basadas en los datos obtenidos como resultado de las operaciones
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 32 de 59

de este contrato este plazo será de veinte (20) Años Calendario contados a partir de
la fecha de la obligación de entrega a la ANH; o hasta la terminación del contrato o al
momento de la devolución parcial de áreas en cuanto a la información adquirida en
las áreas devueltas, lo primero que ocurra. Esta estipulación no se aplicará a los
datos o información que las Partes deban proporcionar de acuerdo con las
disposiciones legales y reglamentarias vigentes, ni a los que requieran sus filiales,
consultores, contratistas, auditores, asesores legales, entidades financieras y
autoridades competentes con jurisdicción sobre las Partes o sus filiales, o por
normas de cualquier bolsa de valores en la cual las acciones de EL CONTRATISTA
o sociedades vinculadas se encuentren registradas; sin embargo deberá comunicar
la entrega de la información a la otra Parte. Las restricciones a la divulgación de
información no impedirán que EL CONTRATISTA suministre datos o información a
compañías interesadas en una eventual cesión de derechos con relación al Área
Contratada, y siempre que dichas compañías suscriban el correspondiente acuerdo
de confidencialidad que dé cumplimiento a lo estipulado en esta cláusula. La ANH se
compromete a no entregar a terceros dato o información alguno obtenidos como
resultado de las operaciones adelantadas por EL CONTRATISTA, excepto cuando
sea necesario para cumplir alguna disposición legal aplicable a la ANH, o en el
desarrollo de sus funciones. En los demás casos, la ANH requerirá la autorización
previa de EL CONTRATISTA.

19.3. Propiedad de la Información: Transcurrido el tiempo de confidencialidad que
determina la cláusula anterior, se entiende que EL CONTRATISTA transfiere a la
ANH todos los derechos sobre tales datos y sus interpretaciones, sin que por ello EL
CONTRATISTA pierda el derecho a utilizar dicha información. Desde este momento
la ANH podrá disponer de esa información libremente.

19.4. Reuniones Informativas: En cualquier momento durante la vigencia de este
contrato la ANH podrá citar a EL CONTRATISTA, a reuniones informativas.

19.5. Informe Ejecutivo Semestral: Además de la información a que se refieren
otras cláusulas de este contrato, el Manual de Suministro de Información y la exigida
por la legislación colombiana, EL CONTRATISTA entregará a la ANH la información
básica y resumida de temas tales como: prospectividad, reservas, producción actual
y pronostico, Operaciones de Exploración, Evaluación o Explotación, ejecutadas y
proyectadas para el Año Calendario siguiente, personal, seguridad industrial,
ambiente y comunidades, contenido nacional en la contratación, entre otros. El
informe del segundo semestre será el Informe Anual de Operaciones y el programa a
ejecutar en el Año Calendario siguiente. Estos informes se entregarán dentro de los
sesenta (60) Días calendario siguientes al final de cada semestre calendario.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 33 de 59

CLÁUSULA 20 - INSPECCIÓN Y SEGUIMIENTO.

20.1. Visitas al Área Contratada: Durante la vigencia de este contrato la ANH, a su
riesgo, en cualquier tiempo y por los procedimientos que considere apropiados,
podrá visitar el Área Contratada para inspeccionar y hacer el seguimiento de las
actividades de EL CONTRATISTA y de los subcontratistas, directamente
relacionadas con este contrato, y asegurarse del cumplimiento de este contrato. Así
mismo podrá verificar la exactitud de la información recibida. Cuando el inspector
detecte fallas o irregularidades cometidas por EL CONTRATISTA, el inspector podrá
formular observaciones que deberán ser respondidas por EL CONTRATISTA,
mediante escrito y en el plazo señalado por la ANH.

EL CONTRATISTA a su costo pondrá a disposición del representante de la ANH las
facilidades de transporte, alojamiento, alimentación y demás servicios en igualdad de
condiciones a las suministradas a su propio personal, de ser necesario.

20.2. Delegación: La ANH podrá delegar la inspección y el seguimiento de las
operaciones en el Área Contratada, con el propósito de asegurar que EL
CONTRATISTA esté cumpliendo las obligaciones contraídas bajo los términos de
este contrato y la legislación colombiana. La ausencia de actividades de inspección y
seguimiento por parte de la ANH de ninguna manera exime a EL CONTRATISTA del
cumplimiento de las obligaciones contraídas en virtud de este contrato ni implica una
reducción de las mismas.

CLÁUSULA 21 - SEGUROS

21.1. Seguros: EL CONTRATISTA tomará todos los seguros requeridos por la ley
colombiana y cualquier otro seguro usual de acuerdo con las Buenas Prácticas de la
Industria del Petróleo. Así mismo, exigirá a cada contratista que desempeñe
cualquier trabajo en desarrollo de este contrato, la obtención y mantenimiento en
vigencia de los seguros que considere necesarios. Los costos que demande la
contratación y vigencia de estos seguros son por cuenta y responsabilidad de EL
CONTRATISTA.

21.2. Póliza de Cumplimiento de Obligaciones Laborales: EL CONTRATISTA
constituirá una póliza de seguros que garantice el pago de los salarios, prestaciones
e indemnizaciones y demás acreencias laborales por eventuales condenas judiciales
derivadas de reclamaciones de los trabajadores que haya contratado EL
CONTRATISTA en su condición de único y verdadero empleador de los mismos. La
vigencia de la póliza no será inferior a tres (3) Años contados a partir de la fecha de
terminación de este Contrato y el valor asegurado será equivalente al diez por ciento

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 34 de 59

(10%) de la nómina de EL CONTRATISTA asignada al cumplimiento de este
Contrato durante el año anterior a la terminación.

CLAUSULA 22 - GARANTÍAS

22.1. Objeto de las garantías: EL CONTRATISTA deberá otorgar a favor de la
ANH, en la forma, términos y condiciones previstos en el contrato, las garantías que
aseguren el cumplimiento y la correcta ejecución de todas las obligaciones de cada
fase del Periodo de Exploración y del Programa Exploratorio Posterior, si lo hay, y las
demás actividades inherentes a tales obligaciones. En ningún caso esta garantía
tendrá carácter de cláusula penal.

22.2. Forma de las garantías: EL CONTRATISTA establecerá, a su propio costo,
una o varias cartas de crédito “stand by”, de carácter incondicional e irrevocable y
pagaderas a la vista, con un banco o institución financiera legalmente establecidos
en Colombia u otro instrumento u otra institución aceptado previamente por la ANH.

22.3. Entrega de las garantías: El CONTRATISTA entregará a la ANH las garantías
de que trata esta cláusula, conforme a los términos esenciales del formato contenido
en el Anexo C de este contrato, con una antelación no menor de ocho (8) Días
calendario a la fecha de inicio de cada fase del Periodo de Exploración o del
Programa Exploratorio Posterior, según sea el caso. Para la primera fase EL
CONTRATISTA hará entrega de la garantía dentro de los quince (15) días calendario
siguientes a la fecha de firma del contrato. Si por razones ajenas a la voluntad de EL.
CONTRATISTA, debidamente sustentadas, éste no pudiere entregar las garantías a
la ANH en el plazo estipulado anteriormente, a solicitud de EL CONTRATISTA, la
ANH podrá aplazar la fecha de entrega. La no entrega de las garantías por parte de
EL CONTRATISTA, dentro de los términos estipulados, constituirá causal de
incumplimiento del contrato.

22.4. Monto de las garantías: EL CONTRATISTA otorgará las garantías
correspondientes a cada fase del Periodo de Exploración o del Programa
Exploratorio Posterior, según sea el caso, por el diez por ciento (10%) del valor del
presupuesto de la fase del Programa Exploratorio Mínimo o del Programa
Exploratorio Posterior, según sea el caso, nominado en dólares de los Estados
Unidos de América y pagadero en pesos colombianos. En ningún caso el valor de la
garantía para cada fase podrá ser inferior a cien mil dólares de los Estados Unidos
de América (USD $100.000) ni superior a tres millones de dólares de los Estados
Unidos de América (USD $3.000.000)

22.5. Vigencia de las garantías: Todas y cada una de las garantías tendrán vigencia

durante el plazo de la fase cuyas obligaciones se estén garantizando y tres (3)
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 35 de 59

Meses más. En caso de prórrogas, las garantías deberán igualmente ser prorrogadas
o sustituidas por otras del mismo valor y con una vigencia mínima igual al tiempo de
la prórroga y tres (3) Meses más.

22.6. Rechazo de las garantías: La ANH rechazará las garantías otorgadas por EL
CONTRATISTA cuando éstas no cumplan con los requisitos que se establecen en
esta cláusula. La ANH dispondrá de un (1) Mes, a partir de la fecha de recibo de que
trata el numeral 22.3, para avisar su rechazo a EL CONTRATISTA y devolverle las
garantías presentadas. A partir de dicho aviso, EL CONTRATISTA tendrá un plazo
de ocho (8) días calendario para corregir la garantía. Si no se corrige, las garantías
que sean rechazadas se entenderán como no entregadas para efectos de lo previsto
en el numeral 22.3.

22.7. Efectividad de las garantías: La ANH hará efectivas las garantías siempre
que EL CONTRATISTA incumpla en todo o en parte alguna de las obligaciones
garantizadas, sin perjuicio del cumplimiento de las demás obligaciones contraídas. El
pago de la(s) carta(s) de crédito stand-by no exonera a EL CONTRATISTA de su
obligación de indemnizar los daños y perjuicios que su incumplimiento hubiere
ocasionado. La ANH se reserva el derecho de acudir a los mecanismos de solución
de controversias cuando el valor de la garantía no sea suficiente para cubrir el monto
de las indemnizaciones. ]

CLÁUSULA 23 - SUBCONTRATISTAS, PERSONAL Y TRANSFERENCIA DE
TECNOLOGIA

23.1. Subcontratistas: Para. llevar a cabo las operaciones materia de este contrato
EL CONTRATISTA podrá, con observancia de la legislación colombiana, celebrar
contratos, a su propio costo y riesgo, para la obtención de bienes y servicios, en el
país o en el exterior. En los subcontratos, EL CONTRATISTA incluirá estipulaciones
que obliguen a los subcontratistas a someterse a la legislación colombiana y a las
estipulaciones de este contrato.

23.2. Listas de Contratos y Subcontratistas: El CONTRATISTA llevará una
relación actualizada de los contratos de obras, servicios y suministros y la pondrá a
disposición de la ANH, cuando ella así lo solicite. La relación debe especificar, por lo
menos, el nombre del proveedor, contratista o subcontratista, el objeto, el valor y la

* duración del contrato.

23.3. Componente Nacional: EL CONTRATISTA procurará dar preferencia a los
oferentes nacionales de bienes y servicios de origen nacional, en igualdad de
condiciones competitivas de calidad, oportunidad y precio.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 36 de 59

23.4. Personal: Para todos los efectos legales, EL CONTRATISTA actúa como
único empleador de los trabajadores que contrate para el desarrollo de las
actividades propias de este Contrato y, en consecuencia, será responsable de las
obligaciones laborales que surjan de las respectivas relaciones o contratos de
trabajo, tales como pago de salarios y prestaciones sociales, aportes parafiscales,
afiliación y pago de cotizaciones o aportes por concepto de pensiones, salud y
riesgos profesionales al Sistema de Seguridad Social Integral conforme a la ley. EL
CONTRATISTA entrenará adecuada y diligentemente al personal colombiano que se
requiera para reemplazar al personal extranjero que EL CONTRATISTA considere
necesario para la realización de las operaciones de este contrato. En todo caso, EL
CONTRATISTA deberá dar cumplimiento a las disposiciones legales que señalan la
proporción de empleados y obreros nacionales y extranjeros.

23.5. Transferencia de Tecnología: EL CONTRATISTA se obliga a costear o
realizar a su cargo programas de capacitación para profesionales o mediante el
patrocinio de proyectos de investigación, que designe la ANH, en áreas relacionadas
con el desarrollo de este Contrato y durante su vigencia. La capacitación estará
relacionada con la industria del petróleo, como son áreas técnicas, ambientales,
comerciales, legales, entre otras. La capacitación se podrá llevar a cabo mediante la
integración de los profesionales que sean designados por la ANH, al grupo de trabajo
que EL CONTRATISTA organice para el Área Contratada o para otras actividades
afines. Todos los costos de la capacitación, con excepción de los laborales que se
causen a favor de los profesionales que la reciban, que tengan lugar con ocasión del
cumplimiento de las obligaciones de EL CONTRATISTA en virtud de esta Cláusula,
serán asumidos en un ciento por ciento (100%) por EL CONTRATISTA. En ningún
caso, EL CONTRATISTA asumirá costo alguno derivado de la felación laboral de los
beneficiarios de la capacitación. Para dar cumplimiento a las obligaciones de
Transferencia de Tecnología de acuerdo con lo previsto en esta cláusula, en cada
una de las fases del Período de Exploración y sus prórrogas EL CONTRATISTA se
compromete a adelantar programas de transferencia de tecnología hasta por un valor
del veinticinco por ciento (25%) del monto que resulte de multiplicar el número de
hectáreas y fracción de hectárea del área contratada, por el valor que se presenta en
la tabla definida en la Cláusula 16 (numeral 16.1.1) y este cálculo se hará al inicio de
cada fase, incluida la primera. Respecto de las Áreas de Explotación, la transferencia
de tecnología será hasta por un valor del diez por ciento (10%) del monto del
derecho por el uso del subsuelo de que trata la cláusula 16 (numeral 16.1.2), por
cada Año Calendario. En ningún caso, a EL CONTRATISTA se le exigirá que el valor
total de la Transferencia de Tecnología exceda de cien mil dólares de los Estados
Unidos de América (US$100.000) por fase o por Año Calendario, según corresponda.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 37 de 59

CLÁUSULA 24 - OPERADOR

24.1. Sin perjuicio de' que pueda ejercer la operación directamente, EL
CONTRATISTA podrá contratar a un tercero para que actúe como operador siempre
y cuando demuestre experiencia, idoneidad y solidez financiera. En estos casos, la
designación de un tercero como operador requiere la aprobación definitiva de la
ANH. ?

24.2. Cuando EL CONTRATISTA esté conformado por dos o más empresas, se
indicará cual de ellas actuará como operador.

24.3. Cuando se requiera más de dos operadores diferentes al mismo tiempo en este
Contrato, se requerirá la aprobación previa por parte de la ANH.

24.4, Cuando el operador decida renunciar deberá comunicarlo con una anticipación
no menor de noventa (90) Días calendario.

24,5. Cuando el operador sea un tercero y la ANH tenga conocimiento de que ha
asumido conductas negligentes o contrarias a las Buenas Prácticas de la Industria
Petrolera en relación con el cumplimiento de las obligaciones objeto de este
Contrato, dará aviso de ello a EL CONTRATISTA, quien. dispondrá de un término de
noventa (90) Días calendario contados a partir del requerimiento para adoptar los
correctivos del caso. Si vencido el mencionado término persiste el comportamiento
mencionado, la ANH exigirá a EL CONTRATISTA el cambio de operador.

CLAUSULA 25 - DERECHOS DE CESIÓN

25.1. Derecho: EL CONTRATISTA tiene derecho a ceder o transferir total o
parcialmente sus intereses, derechos y obligaciones emanados de este contrato, con
la previa autorización escrita de la ANH, a otra compañía, consorcio o unión
temporal, que tenga la capacidad financiera, la competencia técnica, las habilidades
profesionales y la capacidad jurídica necesarias para actuar en Colombia.

25.2. Procedimiento: Para tal efecto EL CONTRATISTA elevará la solicitud escrita
a la ANH, con indicación de los elementos esenciales de la negociación, tales como
el nombre del posible cesionario, la información sobre sus capacidades legal,
financiera, técnica y operacional, el valor de los derechos y obligaciones a ceder, el
alcance de la operación, etc. Dentro de los sesenta (60) Días hábiles siguientes al
recibo de la solicitud presentada en forma completa, la ANH ejercerá su facultad
discrecional de analizar la información suministrada por EL CONTRATISTA, luego
de lo cual adoptará su determinación sin que esté obligada a motivarla. En el caso de

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 38 de 59

que cualquiera de las empresas que conforman la Parte CONTRATISTA adelante
procesos de fusión, escisión, absorción o transformación societaria de otra índole,
bastará con informar oportunamente a la ANH, sin perjuicio de la información que
pudieran requerir otras autoridades colombianas. La ANH se reserva el derecho de
evaluar las nuevas condiciones de EL CONTRATISTA o de cualquiera de las
empresas que lo conforman, en cuanto a capacidad financiera, competencia técnica,
habilidades profesionales y capacidad jurídica necesarias para actuar, y podrá
requerir el otorgamiento de garantías.

Parágrafo: Cuando las cesiones se den a favor de compañías que' controlan o
dirigen a EL CONTRATISTA, o a una cualquiera de las compañías que la integran o
las filiales o subsidiarias de éstas, o entre compañías que conforman un mismo
grupo económico, si la ANH no da respuesta en el plazo establecido, se entenderá
que la respectiva cesión ha sido autorizada.

CLAUSULA 26 — INDEMNIDAD

EL CONTRATISTA indemnizará, defenderá y mantendrá indemne a la ANH y a sus
empleados y propiedades por cualquier reclamo o acción derivado de acciones u
omisiones en el desarrollo y ejecución de este contrato por EL CONTRATISTA, sus
directores, agentes, personal, empleados y representantes. EL CONTRATISTA será
el único responsable por los daños o pérdidas causadas a terceros por acciones u
omisiones de EL CONTRATISTA, sus directores, agentes, personal, empleados y
representantes en desarrollo y ejecución del contrato.

CLÁUSULA 27 - FUERZA MAYOR Y HECHOS DE TERCEROS. .

27.1. Definiciones: Para efectos de este contrato, Fuerza Mayor es el imprevisto a
que no es posible resistir, como una ley, un acto de autoridad, un naufragio ó un
terremoto, etc.; y, Hecho de Terceros es el irresistible, jurídicamente ajeno a la Parte
que lo alega, como una guerra, un acto malintencionado de terceros, etc. Para
efectos de este contrato, tanto la Fuerza Mayor como los Hechos de Terceros, se
considerarán eximentes de responsabilidad y suspenderán el cumplimiento de las
obligaciones no financieras afectadas por estas circunstancias, siempre y cuando,
constituyan una causa extraña y la Parte que recibe el aviso acepte la irresistibilidad
y el carácter de impedimento del hecho alegado.

PARÁGRAFO: Para los efectos del presente contrato, el invierno o los trámites de
licenciamiento ambiental no constituirán causal de exoneración a título de fuerza
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 39 de 59

mayor o caso fortuito respecto a la obligación de perforación del pozo, por cuanto
tales situaciones son previsibles por EL CONTRATISTA.

27.2. Suspensión: El cumplimiento de las obligaciones de este contrato, se
suspenderá durante todo el tiempo en que cualquiera de las Partes esté en
imposibilidad de cumplirlas total o parcialmente, por circunstancias constitutivas de
Fuerza Mayor o Hechos Irresistibles de Terceros. Cuando alguna de las Partes se
vea afecta por alguna de tales circunstancias, dará aviso a la otra dentro de los
quince (15) Días calendario siguientes, invocando esta cláusula y entregando las
justificaciones apropiadas, especificando las causas que originen su impedimento, la
forma como se afecta el cumplimiento de la obligación correspondiente, el período
estimado de suspensión de las actividades y cualquier otra información que permita
demostrar la ocurrencia del hecho y su irresistibilidad.

27.3. Aceptación: Dentro de los quince (15) Días calendario siguientes al recibo del
aviso, la Parte no afectada responderá por escrito aceptando o no la circunstancia
eximente de responsabilidad, y con esta aceptación se suspenderán los plazos para
el cumplimiento de las obligaciones afectadas. En este caso, la suspensión tendrá
lugar a partir del momento en que ocurrió el hecho invocado como causal de
exoneración. Si la Parte no afectada no responde dentro de este plazo, se entenderá
aceptada la ocurrencia de la causal invocada y quedará suspendido el cumplimiento
de la obligación afectada. La suspensión sólo interrumpe el cumplimiento de las
obligaciones afectadas.

27.4, Cesación de la Suspensión: La Parte afectada por la causal eximente de
responsabilidad reiniciará el cumplimento de las obligaciones suspendidas dentro del
Mes siguiente a la desaparición: del hecho invocado como causal. En este caso
informará a la otra Parte dentro de los quince (15) Días calendario siguientes. La
Parte obligada al cumplimiento de la obligación hará sus mejores esfuerzos para
cumplirla dentro de los términos y condiciones acordados por las Partes.

27.5. Efectos en los plazos: Cuando la suspensión impida el cumplimiento de
alguna de las Operaciones de Exploración contenidas en cualquiera de las fases del
Programa Exploratorio Mínimo o del Programa Exploratorio Posterior, y tal
impedimento se prolongue por más de dos (2) Meses consecutivos, la ANH restituirá
el plazo contractual por un lapso igual al del impedimento, sin perjuicio de que EL
CONTRATISTA deba prorrogar la garantía existente o constituir una nueva, en los
términos de la Cláusula 22.

- ORIGINAL-
al

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 40 de 59

CLÁUSULA 28 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS PARTES

28.1. Instancia Ejecutiva: Toda diferencia o desacuerdo que surja en desarrollo del
contrato y en relación con el mismo será solucionada por los funcionarios de las
Partes autorizados para el efecto. Si en el término de treinta (30) Días calendario
contados a partir del aviso escrito, el desacuerdo aún no se ha resuelto, el asunto
será sometido al más alto ejecutivo de cada una de las Partes residente en
Colombia, a fin de buscar una solución conjunta. Si dentro de los treinta (30) Días
calendario siguientes a la fecha en que una de las Partes haya solicitado a la otra el
sometimiento del desacuerdo a los ejecutivos antes mencionados, las Partes llegaren *
a un acuerdo o decisión sobre el asunto en cuestión, dentro de los quince (15) Días
calendario después de logrado dicho acuerdo o decisión se suscribirá el acuerdo o la
decisión adoptada.

28.2. Instancia de Peritaje y de Arbitraje: Si dentro de los citados treinta (30) días
los más altos ejecutivos de las Partes no llegaren a un acuerdo o decisión, o si
dentro de los mencionados quince (15) días no suscribieren el acuerdo o decisión
adoptada, cualquiera de las Partes podrá acudir a los mecanismos previstos en los
numerales 28.2.1, 28.2.2 y 28.2.4, según el caso, de la siguiente manera:

28.2.1. Peritaje Técnico: Si se trata de un desacuerdo técnico, será sometido al
dictamen de expertos, designados así: uno por cada Parte y, el tercero, por los dos
principales expertos y, a falta de acuerdo entre éstos y a petición de cualquiera de
las Partes, dicho tercero será nombrado por la asociación de profesionales del tema
objeto de la controversia o afín a éste, que sea cuerpo técnico consultivo del
Gobierno Nacional y con sede en Bogotá.

Una vez los expertos hayan sido nombrados:

a) Los expertos emitirán su concepto en un plazo de treinta (30) Días a partir de su
nombramiento. Los expertos indicarán el sitio y plazo para recibir información de
las Partes. A solicitud de los expertos, las Partes pueden conceder una
ampliación del plazo inicial.

b) Las Partes entregarán toda información pertinente que los expertos puedan
considerar necesaria.

c) Las Partes enfocarán y delimitarán las materias que son tema de la experticia.

d) Los costos y gastos de los expertos técnicos serán pagados por partes iguales
por las Partes.

- ORIGINAL-
+

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 41 de 59

e) El concepto se emitirá por mayoría y será obligatorio para las Partes con los
efectos de una transacción.

28.2.2. Peritaje Contable: Si se trata de un desacuerdo contable, se someterá al
dictamen de expertos, quienes deberán ser contadores públicos titulados designados
así: uno por cada Parte, y el tercero por los dos principales expertos y, a falta de
acuerdo entre éstos y a petición de cualquiera de las Partes, dicho tercero será
nombrado por la Junta Central de Contadores de Bogotá. Una vez nombrados los

“expertos, se procederá de manera similar a lo estipulado en los literales a-e del

numeral anterior.

28.2.3. Controversia en cuanto a la naturaleza: En el caso de desacuerdo entre las
Partes sobre la calidad técnica, contable o legal de la controversia, ésta se
considerará de tipo legal.

28.2.4. Arbitraje: Cualquier desacuerdo o controversia derivado de o relacionado
con el presente contrato, que no sea un desacuerdo técnico o contable, se resolverá
por medio de arbitraje. El Tribunal de Arbitraje estará compuesto por tres (3) árbitros
nombrados de común acuerdo por las Partes. Si estas no llegaren a un acuerdo en el
nombramiento de los árbitros, éstos serán designados por el Centro de Arbitraje y
Conciliación Mercantil de la Cámara de Comercio de Bogotá D.C., previa solicitud
presentada por cualquiera de las Partes. En todo caso los árbitros deberán tener
experiencia acreditada de más de cinco (5) años en asuntos propios de la industria
petrolera. El Tribunal deberá aplicar la legislación sustancial colombiana vigente y su
decisión será en derecho. El arbitraje será conducido en idioma castellano.

28.2.5. Exclusión: De conformidad con lo estipulado en la Cláusula 4 de este
contrato (numeral 4.3.2 parágrafo), la 'falta de acuerdo entre las Partes para la
extensión del Periodo de Explotación de cada Área de Explotación no dará lugar a
desacuerdo y no se sujetará a los procedimientos establecidos en esta cláusula.

CLÁUSULA 29 - TERMINACIÓN.

29.1. Causales de terminación Este contrato terminará y cesarán los derechos de
EL CONTRATISTA, en cualquiera de los casos enunciados a continuación:

a) Por vencimiento del plazo del Período de Exploración, sin que EL
CONTRATISTA hubiere realizado un Descubrimiento.

- ORIGINAL-
b)

c)

e)

9)

h)

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 42 de 59

Por vencimiento del plazo del Período de Explotación. En estos casos, terminarán
los efectos del contrato respecto del Área de Explotación en la que se hubiere
terminado el Periodo de Explotación.

Por renuncia de EL CONTRATISTA durante el Período dé Exploración, en los
casos previstos en la Cláusula 4 (numeral 4.2.1).

Por renuncia de EL CONTRATISTA en cualquier tiempo del Período de
Explotación.

En cualquier tiempo por mutuo acuerdo entre las Partes.
Por la declaración de incumplimiento de EL CONTRATISTA.

Por la aplicación de alguna de las causales de Terminación Unilateral previstas
en este contrato.

Por la ocurrencia de alguna de las causales de terminación o caducidad que
ordene la ley.

En los casos previstos en los literales f), g) y h), la ANH hará efectiva la garantía de
que trata la Cláusula 22, sin perjuicio de cualquier recurso o acción que decida
interponer.

29.2. Causales de Terminación por Incumplimiento: Son causales de terminación

por incumplimiento:

a)

b)

c)

d)

e)

Ceder este contrato, total o parcialmente, sin dar cumplimiento a lo previsto en la
Cláusula 25.

Suspender injustificadamente las Operaciones de Exploración durante más de
seis (6) meses continuos dentro de una misma fase.

Suspender injustificadamente las Operaciones de Evaluación y/o de Explotación,
por un término: mayor a la mitad del plazo del Programa de Evaluación en un
Área de Evaluación o durante seis (6) meses consecutivos en un Área de
Explotación. En estos casos, terminarán los efectos del contrato respecto del
Área de Evaluación o de Explotación en la que se hubiere presentado la
suspensión de las Operaciones.

Aprovechar indebidamente recursos y minerales que no hagan parte del objeto
de este contrato. :

Omitir en los plazos establecidos, de manera injustificada, la entrega de

información técnica, resultado de las Operaciones de Exploración, Evaluación,
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 43 de 59

Desarrollo o Producción, cuya importancia impida el desarrollo de sus funciones
a la ANH. :

f) Incumplimiento de la entrega de las garantías según lo establecido en la cláusula
22 (numeral 22.3).

9) incumplir de manera injustificada cualquier otra obligación contraída por EL
CONTRATISTA en virtud y relacionada con el objeto de este contrato.

29.3. Procedimiento para la Declaración de Incumplimiento: Frente a la
ocurrencia de cualquiera de las causales de incumplimiento, la ANH podrá terminar
este contrato después de sesenta (60) Días calendario de haber requerido por escrito
a EL CONTRATISTA, ¡indicando la causal invocada para hacer tal declaración,
siempre y cuando EL CONTRATISTA no haya presentado las explicaciones
satisfactorias a la ANH dentro de los veinte (20) Días hábiles siguientes a la fecha de
recibo del requerimiento, o no haya corregido la falla en el cumplimiento del contrato
en el lapso de sesenta (60) Días. Si dentro del plazo de veinte (20) Días hábiles
antes enunciado EL CONTRATISTA presenta las explicaciones satisfactorias a la
ANH y el término restante para completar el plazo de sesenta (60) Días calendario es
insuficiente para cumplir las obligaciones pendientes, la ANH podrá conceder un
plazo adicional para permitir dicho cumplimiento, sin perjuicio de exigir las garantías
necesarias para respaldarlo. Si al cabo de este tiempo aún no se han tomado los
correctivos necesarios, la ANH declarará el incumplimiento y la terminación de este
contrato. Es entendido que el plazo contemplado en este numeral para el
cumplimiento de las obligaciones pendientes, en ningún caso constituye una prórroga
del plazo pactado para la ejecución del Programa Exploratorio Mínimo de una fase
en curso ni modifica los plazos de las fases siguientes del Periodo de Exploración.

29.4. Causales de Terminación Unilateral: Unilateralmente, la ANH podrá declarar
terminado este contrato, en cualquier momento, en los siguientes casos:

a) Por iniciación de un proceso liquidatorio de EL CONTRATISTA, si es persona
jurídica.

b) Por embargo judicial de EL CONTRATISTA que afecte gravemente el
cumplimiento del contrato.

Cuando EL CONTRATISTA estuviere conformado por varias personas jurídicas y/o
naturales, las causales de los numerales anteriores se aplicarán cuando ellas afecten
gravemente el cumplimiento del contrato.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 44 de 59

PARAGRAFO. CONDICION RESOLUTORIA. Para cada fase en la que exista la
obligación de perforar pozo o pozos exploratorios, EL CONTRATISTA deberá iniciar
ante el Ministerio de Medio Ambiente, Vivienda y Desarrollo Territorial las actividades
pertinentes para el licenciamiento ambiental a mas tardar dentro de los treinta (30)
días calendario siguientes al inicio de la respectiva fase. El incumplimiento de la
presente obligación por parte de EL CONTRATISTA dará lugar a la terminación del
presente contrato.

29.5. Cláusulas obligatorias: La ANH declarará la terminación, la caducidad o la
liquidación obligatoria de este contrato ante la ocurrencia de las causales ordenadas
por ministerio de la ley, tales como las previstas en la Ley 418 de 1997,
sucesivamente prorrogada y modificada por las leyes 548 de 1999 y 782 de 2002, ó
en la Ley 40 de 1993, ó en las leyes que las sustituyan o reformen.

29.6. Obligaciones posteriores: Terminado este contrato por cualquier causa y en
cualquier tiempo, las Partes tienen obligación de cumplir satisfactoriamente sus
obligaciones legales entre sí y frente a terceros y las contraídas en este contrato.
Esto incluye asumir la responsabilidad por pérdidas y daños resultantes cuando el
contrato haya sido terminado unilateralmente y, por causas imputables a EL
CONTRATISTA, habrá lugar a indemnizaciones y compensaciones de tipo legal.

CLAUSULA 30 — MEDIO AMBIENTE

30.1. EL CONTRATISTA dará especial atención a la protección del medio ambiente
y al cumplimiento de la normatividad aplicable en estas materias. Igualmente,
adoptará y ejecutará planes de contingencia específicos para atender las
emergencias y reparar los daños, de la manera más eficiente y oportuna.

30.2. EL CONTRATISTA informará semestralmente a la ANH sobre los aspectos
ambientales de las Operaciones que esté adelantando, de la aplicación de los planes'
preventivos y de los planes de contingencia, y sobre el estado de las gestiones
adelantadas ante las autoridades ambientales competentes en materia de permisos,
autorizaciones, concesiones o.licencias, según sea el caso. En todo caso, para las
fases en que se vayan a perforar pozos exploratorios EL CONTRATISTA deberá
iniciar ante el Ministerio del Medio Ambiente, Vivienda y Desarrollo Territorial las
actividades pertinentes para el licenciamiento ambiental a más tardar dentro de los
treinta (30) días calendario siguientes al inicio de la respectiva fase, so pena de
declararse el incumplimiento del contrato.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 45 de 59

30.3. Cuando alguna actividad u Operación de Exploración requiera de permisos,
autorizaciones, concesiones o licencias ambientales, EL CONTRATISTA se
abstendrá de realizarlas mientras no obtenga tales permisos, autorizaciones,
concesiones o licencias.

30.4. Sin la aprobación de los estudios de impacto ambiental y la expedición de las
licencias ambientales correspondientes u otros requisitos, EL CONTRATISTA no
podrá iniciar la Explotación.

30.5. El incumplimiento de cualquiera de estas obligaciones es causal de terminación
por incumplimiento en los términos de la Cláusula 29 (numeral 29.2, literal (g)).

CLÁUSULA 31 - ABANDONO.

31.1. Abandono: Sin perjuicio de lo señalado en el numeral 4.3.4 de este contrato,
en todos los casos en que haya lugar a la devolución de áreas, tanto en tierra como
costa-fuera, EL CONTRATISTA programará y realizará todas las actividades de
Abandono, de conformidad con la legistación colombiana y observando las Buenas
Prácticas de la Industria del Petróleo.

31.2. Devolución de Áreas de Exploración y de las Áreas de Evaluación: Dentro
de los sesenta (60) días siguientes a la fecha en que deba tener lugar la devolución
de áreas de Exploración o de las Áreas de Evaluación, EL CONTRATISTA llevará a
cabo un programa de Abandono, a satisfacción de la ANH y demás autoridades
competentes.

31.3. En Áreas de Explotación: El Plan de Explotación de cada Área de Explotación
incluirá el programa de Abandono correspondiente. Así mismo, en las
actualizaciones al Plan de Explotación de que trata el numeral 9.4, EL
CONTRATISTA hará los ajustes necesarios al programa de Abandono.

31.4. Fondo de Abandono:

31.4.1. Creación: Al concluir el primer Año Calendario del Mes en el cual EL
CONTRATISTA inició la producción comercial y regular, de Hidrocarburos de algún
Area de Explotación, y a partir de entonces EL CONTRATISTA llevará en su
contabilidad un registro especial denominado Fondo de Abandono y, para garantizar
la disponibilidad de los recursos financieros necesarios para adelantar el programa
de Abandono mencionado en el numeral anterior, EL CONTRATISTA establecerá un
encargo fiduciario, una garantía bancaria, u otro instrumento aceptado por la ANH.
En uno u otro caso los términos y condiciones del instrumento que se acuerde serán
determinados por tas Partes dentro del año inmediatamente anterior a la fecha en la
cual debe constituirse el Fondo de Abandono. En caso de no llegarse a un acuerdo,
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 46 de 59

de todos modos EL CONTRATISTA constituirá una garantía bancaria en los
términos de esta cláusula.

31.4.2 Valor del Fondo de Abandono: El valor del Fondo de Abandono al final de
cada Año Calendario será el que resulte de aplicar la fórmula siguiente:

Ama = (Pan + Rin)? x Cas
donde:

Ama es el valor del Fondo de Abandono que EL CONTRATISTA debe registrar
para cada Área de Explotación, al finalizar cada Año Calendario.

Pan es el volumen acumulado de Hidrocarburos producidos de cada Área de
Explotación, desde el inicio de su producción hasta el 31 de diciembre del Año
para el cual se realiza el presente cálculo.

Rin" son las reservas probadas de Hidrocarburos de cada Área de Explotación,
expresadas en Barriles de Hidrocarburos Líquidos, de acuerdo con el Plan del
Explotación y sus actualizaciones. Este valor incluye la producción acumulada
(Pan) más las reservas probadas remanentes.

Cas es el costo estimado actualizado de las operaciones de Abandono de cada
Área de Explotación. Cuando se trate de reajustes anuales, el Cag se reducirá
en el valor de los costos de Abandono ya ejecutados.

Todos los cálculos de producción y reservas de Hidrocarburos mencionados
anteriormente (Pan y Rin) se realizarán en Barriles de Hidrocarburos Líquidos. Para lo
cual las Partes convienen que para efectos de realizar la conversión correspondiente
cinco mil setecientos (5.700) pies cúbicos de gas, a Condiciones Estándar, equivalen
a un (1) Barril de Hidrocarburos Líquidos.

Las variables de la fórmula, serán revisadas y actualizadas anualmente por EL
CONTRATISTA, con base en los desembolsos reales de las actividades de
Abandono realizadas y los volúmenes de producción y de reservas de Hidrocarburos.

Parágrafo: Para efectos de esta cláusula, son Reservas Probadas, la cantidad de
Hidrocarburos que, con fundamento en los análisis geológicos y de ingeniería, EL
CONTRATISTA estima con razonable certeza que pueden ser recuperables
comercialmente, a partir de una fecha determinada, con base en los yacimientos
conocidos y conforme a condiciones económicas, a métodos operativos y al marco
regulatorio prevaleciente al momento del cálculo.

- ORIGINAL
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 47 de 59

31.5. El cumplimiento de las obligaciones de que trata esta cláusula no exime a EL
CONTRATISTA de su obligación de llevar a cabo a su costo y riesgo todas las
operaciones de Abandono en cada Área de Explotación.

CLÁUSULA 32 — DOMICILIO CONTRACTUAL Y LEY APLICABLE

Para todos los fines de este contrato, las Partes fijan como domicilio la ciudad de
Bogotá, D.C., República de Colombia. Este contrato se rige en todas sus partes por
las leyes colombianas y EL CONTRATISTA renuncia a intentar reclamación
diplomática en todo lo tocante a sus derechos y obligaciones provenientes de este
contrato, excepto en el caso de denegación de justicia. Se entiende que no habrá
denegación de justicia cuando EL CONTRATISTA ha tenido acceso a todos los
recursos y medios de acción que proceden conforme a las leyes colombianas.

CLÁUSULA 33 - VOCERÍA

Sin perjuicio de los derechos que legalmente tenga EL CONTRATISTA derivados de
disposiciones legales o de las cláusulas de este contrato, la ANH llevará la vocería
de EL CONTRATISTA ante las autoridades Colombianas en lo referente a las
actividades desarrolladas por virtud de este contrato, siempre que deba hacerlo, y
suministrará a los funcionarios y entidades gubernamentales todos los datos e
informes que puedan requerirse legalmente. EL CONTRATISTA estará obligado a
preparar y suministrar a la ANH los informes correspondientes. Los gastos en que
incurra la ANH para atender cualquier asunto a que se refiere esta cláusula, serán
con cargo a EL CONTRATISTA, y cuando tales gastos excedan de cinco mil dólares
de los Estados Unidos de América (USD $5.000) o su equivalente en moneda
colombiana, es necesaria la aprobación previa de EL CONTRATISTA. Las Partes
declaran, para cualquier relación con terceros, que ni lo establecido en esta cláusula
ni en ninguna otra del contrato, implica el otorgamiento de un poder general ni que
las Partes hayan constituido sociedad civil o comercial u otra relación bajo la cual,
cualquiera de las Partes pueda ser considerada como solidariamente responsable
por los actos u omisiones de la otra Parte o tener la autoridad o el mandato que
pueda comprometer a la otra Parte en lo que respecta a alguna obligación. Este
contrato tiene relación con actividades dentro del territorio de la República de
Colombia.

CLAUSULA 34 - PAGOS Y MONEDA

34.1. Moneda: Todos los pagos que EL CONTRATISTA deba hacer en favor de la
ANH, en virtud de este contrato, serán realizados en dólares de los Estados Unidos

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 48 de 59

de América, cuando así lo permitan las normas cambiarias, o en pesos colombianos
y en el banco que la ANH designe para tal fin. El CONTRATISTA podrá hacer pagos
en divisas, cuando así lo permitan las normas cambiarias y éste sea autorizado por la
ANH.

34.2. Tasa de Cambio: Cuando haya lugar a la conversión de dólares de los
Estados Unidos de América a pesos se aplicará la tasa de cambio representativa del
mercado certificada por la Superintendencia Bancaria, o la entidad que haga sus
veces, aplicable al día del pago.

34.3. Intereses de Mora: Si los pagos que EL CONTRATISTA deba hacer a favor
de la ANH, en virtud de este contrato no se hacen en los términos previstos, EL
CONTRATISTA pagará el Interés Moratorio a la tasa máxima legal permitida.

CLÁUSULA 35 - IMPUESTOS
EL CONTRATISTA se somete a la legislación tributaria Colombiana.

CLÁUSULA 36 - AVISOS Y COMUNICACIONES

36.1. Domicilio para Avisos y Comunicaciones: Los avisos y comunicaciones
entre las Partes serán enviados a los representantes de las Partes, al domicilio
registrado para notificaciones judiciales, que a la fecha de celebración de este
contrato, son:

De la ANH: Calle 99 No.9 A- 54. Torre 3, Oficina 1401. Bogotá, D.C., Colombia.
Dei CONTRATISTA: Avenida 82 No. 10-62- Piso 6. Bogotá, D.C., Colombia.

36.2. Cambio: Cualquier cambio en la persona del representante o del domicilio
arriba indicados debe ser informado oficialmente a la otra Parte dentro de los cinco
(5) Días siguientes a haberse producido.

36.3. Efectividad: Las comunicaciones entre las Partes en relación con este contrato
se surten al recibo de la Parte a quien fueron dirigidas en los domicilios arriba
indicados y en cualquier caso cuando hayan sido entregados en el domicilio para
notificaciones judiciales registrado en la Cámara de Comercio.

CLÁUSULA 37 - COMUNICADOS EXTERNOS

Cuando EL CONTRATISTA requiera emitir declaraciones públicas, anuncios o
comunicados con respecto a este contrato sobre información que pueda afectar el
normal desarrollo del presente contrato, EL CONTRATISTA solicitará previa
autorización escrita de la ANH. En todo caso, las comunicaciones externas sobre

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 49 de 59

Descubrimientos realizados, Descubrimientos declarados o a ser declarados
comerciales y volumen de reservas de Hidrocarburos deberán ser autorizados por la
ANH.

CLÁUSULA 38 — IDIOMA

Para todos los efectos y actuaciones relacionadas con este contrato el idioma oficial
es el castellano.

CLAUSULA 39 - PERFECCIONAMIENTO

El presente contrato se perfeccionará con la suscripción del mismo por las Partes.

Forma parte integral del presente contrato la “Garantía de Nabors Industries Ltd.
como deudor solidario”, suscrita por el señor Daniel McLachlin en su calidad de
representante legal de Nabors Industries Ltd., la cual consta en documento original.

Para constancia, se firma en Bogotá a los doce (12) días del mes de julio del año dos
mil seis (2006), en dos ejemplares del mismo tenor.

AGENCIA NACIONAL DE HIDROCARBUROS

JOSÉ ARMANDO ZAMORA REYES
y DIRECTOR GENERAL

RAMSH

N INTERNATI ED

Ak br
PEREIRA LATORRE
REPRESENTANTE LEGALPRINCIPAL

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 022 DE 2006
CACHICAMO
Página 50 de 59

ANEXO A - ÁREA CONTRATADA
ANEXO AL CONTRATO DE EXPLORACIÓN Y PRODUCCION DEL SECTOR

"CACHICAMO"

El área total comprendida dentro del bloque descrito a continuación es de treinta y
cinco mil cuatrocientos sesenta y nueve (35.469) hectáreas con siete mil seiscientos
quince (7.615) metros cuadrados. La información cartográfica fue tomada del Mapa
político de Colombia, archivo digital del |.G.A.C, a escala 1:1'500.000.

BLOQUE CACHICAMO

El área del polígono formado por los vértices relacionados a continuación es de
treinta y cinco mil cuatrocientos sesenta y nueve (35.469) hectáreas con siete mil
seiscientos quince (7.615) metros cuadrados y se encuentra ubicado dentro de la
jurisdicción municipal de Orocué en el Departamento de Casanare. Esta área se
describe a continuación y como aparece en el mapa que se adjunta como anexo “A”,
que forma parte de este contrato, así como los cuadros correspondientes; se ha
tomado como punto de referencia el Vértice Geodésico “GPS-CA2” del Instituto
Geográfico Agustín Codazzi, cuyas coordenadas planas GAUSS con origen Bogotá,
dátum MAGNA-SIRGAS son: N: 1.080.347,999 metros, E: 1.188.026,36 metros, las
cuales corresponden a las coordenadas geográficas dátum MAGNA-SIRGAS Latitud
5” 19 13.636" al Norte del Ecuador, Longitud 72” 22' 53.126” al Oeste de
Greenwich.

Punto A:

DE DICHO VÉRTICE, SE CONTINÚA CON RUMBO S 57” 6' 42,999" E, POR UNA DISTANCIA DE
75427,578 METROS HASTA LLEGAR AL PUNTO A, CUYAS COORDENADAS SON N:
1039390,869 METROS, E: 1251365,392 METROS.

- ORIGINAL —
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No 022 DE 2006
CACHICAMO
Página 51 de 59

Punto B:

DE ESTE PUNTO SE CONTINÚA CON RUMBO S 50” 32' 41,93" E, POR UNA DISTANCIA DE
8230,034 METROS HASTA LLEGAR AL PUNTO B, CUYAS COORDENADAS SON N: 1034160,911
METROS, E: 1257719,996 METROS. LA LÍNEA “A-B” COLINDA EN TODA SU EXTENSIÓN CON EL
SECTOR TAPIR OPERADO POR LA COMPAÑÍA MOHAVE. :

Punto C:

DE ESTE PUNTO SE CONTINÚA CON RUMBO N 89” 44' 36,728" E, POR UNA DISTANCIA DE
11849,065 METROS HASTA LLEGAR AL PUNTO C, CUYAS COORDENADAS SON N:
1034213,949 METROS, E: 1269568,942 METROS. LA LÍNEA “B-C” COLINDA EN TODA SU
EXTENSIÓN CON EL SECTOR TAPIR OPERADO POR LA COMPAÑÍA MOHAVE.

Punto D:

DE ESTE PUNTO SE CONTINÚA CON RUMBO S 35” 35' 43,422" W, POR UNA DISTANCIA DE
2682,791 METROS HASTA LLEGAR AL PUNTO D, CUYAS COORDENADAS SON N: 1032032,444
METROS, E: 1268007,403 METROS. LA LÍNEA “C-D” COLINDA EN TODA SU EXTENSIÓN CON
EL SECTOR OROCUE OPERADO POR LA COMPAÑÍA PERENCO.

Punto E:

DE ESTE PUNTO SE CONTINÚA CON RUMBO S 6” 19' 13,185" VW, POR UNA DISTANCIA DE
3233,916 METROS HASTA LLEGAR AL PUNTO E, CUYAS COORDENADAS SON N: 1028818,184
METROS, E: 1267651,391 METROS. LA LÍNEA “D-E” COLINDA EN TODA SU EXTENSIÓN CON EL
SECTOR OROCUE OPERADO POR LA COMPAÑÍA PERENCO.

Punto F:

DE ESTE PUNTO SE CONTINÚA CON RUMBO S 27” 34' 25,803" E, POR UNA DISTANCIA DE
3052,773 METROS HASTA LLEGAR AL PUNTO F, CUYAS COORDENADAS SON N: 1026112,16
METROS, E: 1269064,493 METROS. LA LÍNEA “E-F” COLINDA EN TODA SU EXTENSIÓN CON EL
SECTOR OROCUE OPERADO POR LA COMPAÑÍA PERENCO.

Punto G:

DE ESTE PUNTO SE CONTINÚA CON RUMBO S 58” 0' 6,553" E, POR UNA DISTANCIA DE
1988,091 METROS HASTA LLEGAR” AL PUNTO G, CUYAS COORDENADAS SON N:
1025058,686 METROS, E: 1270750,523 METROS. LA LÍNEA “F-G” COLINDA EN TODA SU
EXTENSIÓN CON EL SECTOR OROCUE OPERADO POR LA COMPAÑÍA PERENCO.

mio - ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No 022 DE 2006
CACHICAMO
Página 52 de 59

Punto H:
DE ESTE PUNTO SE CONTINÚA CON RUMBO S 24” 45' 55,215" W, POR UNA DISTANCIA DE
16260,208 METROS HASTA LLEGAR AL PUNTO H, CUYAS COORDENADAS SON N:
1010293,912 meTROS, E: 1263939,076 METROS.
Punto |:
DE ESTE PUNTO SE CONTINÚA CON RUMBO N 80” 59' 47,006" W, POR UNA DISTANCIA DE
7258,435 METROS HASTA LLEGAR AL PUNTO |, CUYAS COORDENADAS SON N: 1011429,833
METROS, E: 1256770,076 METROS. LA LÍNEA “H-l” COLINDA ÉN TODA SU EXTENSIÓN CON EL
SECTOR MORICHITO OPERADO POR LA COMPAÑÍA PETROPULI.
Punto y:
DE ESTE PUNTO SE CONTINÚA CON RUMBO S 77” 22' 7,665" W, POR UNA DISTANCIA DE
2058,903 METROS HASTA LLEGAR AL PUNTO J, CUYAS COORDENADAS SON N: 1010979,603
METROS, E: 1254761,003 METROS. LA LÍNEA “l-J” COLINDA EN TODA SU EXTENSIÓN CON EL
ÁREA EN ESTUDIO MARE MARE (PARCIAL) DE LA ANH.
Punto K:
DE ESTE PUNTO SE CONTINÚA CON RUMBO N 21? 31' 12,679" E, POR UNA DISTANCIA DE
10985,709 METROS HASTA LLEGAR AL PUNTO K, CUYAS COORDENADAS SON N: 1021199,48
METROS, E: 1258790,88 METROS. LA LÍNEA “J-K” COLINDA EN TODA SU EXTENSIÓN CON EL
SECTOR SURIMENA OPERADO POR LA COMPAÑÍA HUPECOL.
Punto L:
DE ESTE PUNTO SE CONTINÚA CON RUMBO N 69” 13' 59,618" VW, POR UNA DISTANCIA DE
12056,804 METROS HASTA LLEGAR AL PUNTO L, CUYAS COORDENADAS SON N:
1025474,398 METROS, E: 1247517,389 METROS. LA LÍNEA “K-L” COLINDA EN TODA SU
EXTENSIÓN CON EL SECTOR SURIMENA OPERADO POR LA COMPAÑÍA HUPECOL.
Punto M:
DE ESTE PUNTO SE CONTINÚA CON RUMBO N 31” 13' 27,606" E, POR UNA DISTANCIA DE
10352,349 METROS HASTA LLEGAR AL PUNTO M, CUYAS COORDENADAS SON N:
1034327,149 METROS, E: 1252883,946 METROS. LA LÍNEA “L-M” COLINDA EN TODA SU
EXTENSIÓN CON EL SECTOR ALCARAVAN-B ÓPERADO POR LA COMPAÑÍA HARKEN.
Punto N:

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No 022 DE 2006
CACHICAMO

Página 53 de 59

DE ESTE PUNTO SE CONTINÚA CON RUMBO N 88” 1' 52,752" W, POR UNA DISTANCIA DE
4417,057 METROS HASTA LLEGAR AL PUNTO N, CUYAS COORDENADAS SON N: 1034478,889
METROS, E: 1248469,496 METROS. LA LÍNEA “M-N” COLINDA EN TODA SU EXTENSIÓN CON

EL SECTOR ALCARAVAN-B OPERADO POR LA COMPAÑÍA HARKEN.

DE ESTE PUNTO SE CONTINÚA CON RUMBO N 30” 31' 18,502" E, POR UNA DISTANCIA DE
5702,084 METROS HASTA LLEGAR AL PUNTO A, PUNTO DE PARTIDA Y CIERRE DE LA
ALINDERACIÓN. LA LÍNEA “N-A” COLINDA EN TODA SU EXTENSIÓN CON EL SECTOR
CRAVOVIEJO OPERADO POR LA COMPAÑÍA IST LTD.

Es

- ORIGINAL:
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No 022 DE 2006
CACHICAMO
Página 54 de 59

CÁLCULO DE AREA, RUMBOS Y DISTANCIAS A PARTIR DE COORDENADAS GAUSS
ORIGEN BOGOTÁ, DÁTUM MAGNA-SIRGAS

Tabla de datos y Resultados para el BLOQUE CACHICAMO

Jurisdicción municipal de Orocué en el Departamento de Casanare.

COORDENADAS PLANAS

Dis f.
e Pete | Di Nantes Fumnos

VERT 1.080.348,00 1.188.026,36 IMA FEMO
75.427,58 -40.957,13 63.339,03 SST 6 42997 E
DESIEERD A]
6.35
561

EDECA AAA]
8.230,03 229,96

po] S 507324193" E
11.848,95 N 89" 44 36,728" E

1.034.160,91 1.257.720,00
11.849,06 53,04

1os421395 | 12695689 | | A |]

1.032.032,44 1268.007,40
3233.92 3.214,26

bp | 2.» 2.181,51

-356,01 S6%19 13,185" W

1.028.818,18 126765139 | | A — |]

] III
1onzs | 120906135 AAA
o E LE AL 15550
12075032 AAA]

[_a |]

Ll]

[sb]

LL]

[e]

==

==

fo]

[| a | .

L_] 14.764,77
[| H | 1o10293,91 1.263.939,08 po]
== ]

S 35" 35' 43,422" W
[35601 |

A
Cc
E
G

pp |] A |]
2.058,90 45023 2.009,07 7227665"

s7
1.010.979,60 1.254.761,00 A |
10.985,71 10.219,88 4.029,88 N2IC Ir I2 579

1.021.199,48 125879088 | | A | |]
12.056,80 4.274,92 1.273,49 N 69 13' 59,618" W

1.025.474,40 1,247.517,39
10.352,35 5.366,56 N 312 13' 27,606" E
1.034.327,15 1,252,883,95
4.417,06 151,74 -4,414,45 N 889 1 52,752" W
5.702,08 2.895,90,

1.034.478,89 1248.469,50

1.039.390,87 1.251,365,39

AREA DEL POLIGONO (Ha): 35.469,7615

1.011.429,83 1256.770,08

E
E
w
bp |]
pp | [| 7ss [ 11mss
w
E

eo
$
>
a

N 30? 31' 18,502" E,
RA |]

4.911,98

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No 022 DE 2006

990000

1030000
1

1050000
1

1020000
1

CACHICAMO
Página 55 de 59
ANEXO A
1200000 1260000
s 1
VERTICE GEODESICO GPS CA21.0 AC
COORDENADAS GALISS CON ORIGEN BOGOTA
N: 1080347 999
E: 1188026,36
COORDENADAS GEOGRAFICAS DATUM MAGNA SIRGAS
LAT: 5'1913.636N
LON: 72*22'53.126W
BLOQUE CACHICAMO
QUE CONSTITUYE EL
ANEXO -A-
A
N el e
D
E
F
AREA DEL BLOQUE: 35.469,76 Ha L
3
b
E
E
J
! H
w MAGNA: SIRGAS.
bo [woses
O yl «lr MERCATOR TRANSVERSA
JS 7 1000.00
e) +
opto, arena s 100.000
. A PUErTsGEmel A aia
1200000 o 1230000 260000

- ORIGINAL-

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No 022 DE 2006
CACHICAMO
Página 56 de 59

ANEXO B - PROGRAMA EXPLORATORIO MÍNIMO
ANEXO AL CONTRATO DE EXPLORACIÓN Y PRODUCCION DEL SECTOR
“CACHICAMO”

EL CONTRATISTA se obliga a llevar a cabo, como mínimo, el siguiente Programa
Exploratorio:

Fase 1

Duración 12 meses

1. Adquisición, procesamiento e interpretación de cien (100) kilómetros cuadrados de
sísmica 3D.

Fase 2

Duración 12 meses o 18 meses si se debe llevar a cabo consulta indígena:

1. Perforación de un (1) pozo exploratorio (aproximadamente a siete mil (7000) pies,
perforación a la base del Terciario), ó

adquisición, procesamiento e interpretación de cien (100) kilómetros cuadrados de
sísmica 3D.

Fase 3
Duración 12 meses

1. Perforación de un (1) pozo exploratorio (aproximadamente a siete mil (7000) pies,
perforación a la base del Terciario), ó

Adquisición, procesamiento e interpretación de cien (100) kilómetros cuadrados de
sísmica 3D (si se perfora el pozo durante la fase 2).
Fases 4a6

Duración: 12 meses cada una

Perforación de un (1) pozo exploratorio por fase (aproximadamente a siete mil (7000)
pies, a la base del terciario).

A

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No 022 DE 2006
CACHICAMO
Página 57 de 59

ANEXO C - MODELO DE LA CARTA DE CREDITO
ANEXO AL CONTRATO DE EXPLORACIÓN Y PRODUCCION DEL SECTOR

"CACHICAMO ”
CARTA DE CRÉDITO No

LUGAR Y FECHA DE EXPEDICIÓN :

FECHA DE VENCIMIENTO : [_Corresponde a la duración de la respectiva
fase y tres (3) meses más_]

VALOR NOMINAL : (US$, )

BANCO EMISOR : [___Nombre del Banco Emisor___- ]

BENEFICIARIO : Agencia Nacional de Hidrocarburos - ANH

ORDENANTE z L__Nombre de la Compañía___]

NOMBRE DEL CONTRATO

Por medio del presente documento comunicamos a ustedes que por cuenta y orden
de [ Nombre de la Compañía ] en adelante EL CONTRATISTA, hemos
expedido a su favor la presente carta de crédito standby irrevocable, por la suma en
pesos colombianos que resulte de la conversión a la tasa representativa del mercado
del día en que nos sea enviada la comunicación de incumplimiento prevista más
adelante, de la suma de dólares de los Estados Unidos de
América (US$ ), para garantizar el cumplimiento y la correcta
ejecución de todas o alguna de las obligaciones de la Fase del Periodo
de Exploración, que tiene una duración de y las demás actividades
inherentes a tales obligaciones emanadas del CONTRATO DE EXPLORACIÓN Y
PRODUCCION DE HIDROCARBUROS xxoooooo000000000xxx celebrado entre EL
CONTRATISTA y la ANH el día , en adelante EL CONTRATO.

Queda entendido que la responsabilidad de [ Nombre del Banco Emisor. ]
derivada de la presente carta de crédito standby se limita única y exclusivamente a la
cantidad en moneda legal colombiana antes mencionada.

ns - ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No 022 DE 2006
CACHICAMO
Página 58 de 59

En caso de incumplimiento por parte de EL CONTRATISTA de todas o cualquiera de
las obligaciones y las demás actividades inherentes a tales obligaciones a su cargo
derivadas del CONTRATO a los que alude el primer párrafo de la presente carta de
crédito standby, en adelante las OBLIGACIONES GARANTIZADAS, el Beneficiario
deberá comunicar dicho incumplimiento a [____ Nombre del Banco Emisor___ ] en
sus oficinas de , dentro de la vigencia de la presente carta de
crédito. En la misma fecha de recibo por parte nuestra de la referida comunicación,
procederemos a pagar de manera incondicional a la orden del Beneficiario las sumas
reclamadas por él con cargo a la presente carta de crédito, sin exceder, en ningún
caso, del valor total garantizado.

Si no se envía la comunicación de incumplimiento antes citada dentro de la vigencia
de la presente carta de crédito, cesará nuestra responsabilidad derivada de la
misma.

La comunicación mediante la cual se informe a [____Nombre del Banco
Emisor___] el incumplimiento de LAS OBLIGACIONES GARANTIZADAS,
consistirá en un documento debidamente firmado por el Representante Legal de la
ANH o, quien haga sus veces, en el cual se manifieste el incumplimiento por parte de
EL CONTRATISTA de LAS OBLIGACIONES GARANTIZADAS y se solicite el pago
de la presente carta de crédito. En dicha comunicación se deberá citar el número de
esta carta de crédito y el valor por el cual se utiliza la misma, convertido a moneda
legal colombiana a la tasa de cambio representativa del mercado vigente en la fecha
en la cual se envíe tal comunicación a nosotros, según conste en una certificación de
la Superintendencia Bancaria de Colombia o de la entidad que llegue a reemplazarla
para tales efectos.

Este documento se regirá por la “Reglas y Usos Uniformes relativos a los Créditos
Documentarios” (Ultima Revisión) publicadas por la Cámara de Comercio
Internacional (CC!).

Firma del Representante Legal del Banco Emisor

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No 022 DE 2006
CACHICAMO
Página 59 de 59

TABLA DE CONTENIDO
CLAUSULA 1 - DEFINICIONES ..
CLAUSULA 2 — OBJETO.............
CLAUSULA 3 — ÁREA CONTRATADA..
CLÁUSULA 4 — DURACIÓN Y PERIODOS..
CLAUSULA 5 -— PROGRAMA EXPLORATO .
CLAUSULA 6 - PROGRAMA EXPLORATORIO POSTER
CLAUSULA 7 — DESCUBRIMIENTO Y EVALUACIÓN .....
CLAUSULA 8 — DECLARACIÓN DE COMERCIALIDAD ..
CLAUSULA 9 — PLAN DE EXPLOTACIÓN .......................
CLAUSULA 10 - PROGRAMAS DE TRABAJOS DE EXPLOTACIÓN
CLÁUSULA 11 — CONDUCCIÓN DE LAS OPERACIONES..
CLÁUSULA 12 - REGALÍAS....
CLAUSULA 13 — MEDICION ...
CLÁUSULA 14 — DISPONIBILIDAD DE LA PRODUCCIÓN. .
CLÁUSULA 15 — GAS NATURAL
CLÁUSULA 16 — DERECHOS ECONÓMICOS CONTRACTUALES DE LA ANH
CLÁUSULA 17 - UNIFICACIÓN...
CLÁUSULA 18 - PROPIEDAD DE .
CLÁUSULA 19 - SUMINISTRO DE INFORMACIÓN Y CONFIDENCIALIDAD. .
CLÁUSULA 20 — INSPECCIÓN Y SEGUIMIENTO.
CLÁUSULA 21 — SEGUROS ...
CLAUSULA 22 - GARANTÍAS.
CLÁUSULA 23 - SUBCONTRATISTAS, PERSONAL Y TRANSFERENCIA DE
TECNOLOGIA
CLÁUSULA 24 — OPERADOR.
CLAUSULA 25 - DERECHOS DE CESIÓN...
CLAUSULA 26 — INDEMNIDAD ...................
CLÁUSULA 27 — FUERZA MAYOR Y HECHOS DE TERCEROS. .
CLÁUSULA 28 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS PARTES
CLÁUSULA 29 — TERMINACIÓN. ......
CLAUSULA 30 — MEDIO AMBIENTE.
CLÁUSULA 31 - ABANDONO. ...........
CLÁUSULA 32 — DOMICILIO CONTRACTUAL Y LEY APLICABLE
CLÁUSULA 33 - VOCERÍA................. .47

CLÁUSULA 37 - COMUNICADOS EXTERNOS

CLÁUSULA 38 — IDIOMA occoiicicociiccoaoos

CLAUSULA 39 - PERFECCIONAMIENTO

ANEXO A - ÁREA CONTRATADA ............

ANEXO B - PROGRAMA EXPLORATORIO MÍNIMO

ANEXO C - MODELO DE LA CARTA DE CREDITO......
- ORIGINAL —
APOSTILLE

(Convention de La Haye du 5 Octobre 1961)

Country: United Kingdom in respect of Bermuda

This Public Document

Has been signed by Tammy L. Richardson
Acting in the capacity of Notary Public

Bears the seal/stamp TAMMY  L. RICHARDSON, NOTARY PUBLIC,
BERMUDA

Certified

At Bermuda 6. On June 16,2006

By the Governor and Commander-in-Chief of the Bermudas or Somers Islands or any
member of his staff, signing on his behalf and using his official seal.

Number: 11,528

Seal 10. Signature:

Asics LA

Roseanne L. Smith
For Governor and
Commander-in-Chief

NOTARIAL CERTIFICATE

TO ALL TO WHOM THESE PRESENTS SHALL COME:

I, Tammy L Richardson, of the City of Hamulton in the Islands of Bermuda, a Notary
Public duly commussioned and qualified, practising at the City of Hamilton in and for the
Islands of Bermuda, DO HEREBY CERTIFY AND DECLARE that on the day of the
date hereof before me personally appeared Daniel McLachlin to me known to be an Officer,
the Secretary and the Vice President - Admimstration of Nabors Industries Ltd., a
company duly incorporated and existing under the laws of Bermuda, who did then
acknowledge before me that he in his capacity as an Officer, the Vice President —
Administration and Secretary of Nabors Industries Ltd. had signed the Jomt Debtor Guaranty
annexed hereto and that the signature “D. McLachlin” appearmg on the said Jomt Debtor

Guaranty 15 the signature and handwriting of the said Daniel McLachlin.

IN TESTIMONY WHEREOF Il, the said
Notary Public, have hereto set my hand and
Ofñicial Notarial Seal this 16th day of June
2006.

AS S

EhAl IZ
NOTARY PUBLIC

TAMMY L. RICHARDSON
NOTARY PUBLIC
CANON'S CORT

MNCOAPS STREFT

CS Bl z

GARANTIA DE NABORS INDUSTRIES LTD. COMO DEUDOR SOLIDARIO

SARANTIA DE NB MS AMES A

El suscrito, DANIEL McLACHLIN, natural de Canadá, mayor de edad, domiciliado en
Hamilton, Bermuda, identificado con pasaporte número 132197971, expedido en
Houston, Texas, Estados Unidos de América_manifiesto: 1. Que con el carácter de
Directivo obro en nombre y representación de NABORS INDUSTRIES LTD, sociedad
constituida con arreglo a las leyes de las Islas Bermuda, según los documentos y
certificados que acreditan la constitución, existencia y representación de dicha sociedad
debidamente legalizados que adjunto, particularmente con la copia certificada del
extracto del Acta de la Junta Directiva de NABORS INDUSTRIES LTD de fecha Mayo 6
de 2005 de . 2. Que fui autorizado sin limitación alguna por la Junta Directiva para
otorgar y suscribir todos los documentos para garantizar solidariamente todas las
obligaciones que la sucursal colombiana de RAMSHORN INTERNATIONAL LIMITED.
adquiera por el presente contrato de exploración y producción de hidrocarburos
celebrado con la Agencia Nacional de Hidrocarburos de Colombia, en adelante ANH,
para el sector denominado “Cachicamo”, o por los perjuicios derivados del
incumplimiento de esas obligaciones. RAMSHORN INTERNATIONAL LIMITED., es una
sociedad organizada con arreglo a las leyes de las Islas Bermuda, cuyo capital es 100%
de propiedad de NABORS GLOBAL HOLDINGS LTD., sociedad que a su vez es de
propiedad 100% de NABORS INDUSTRIES LTD, 3. Que no existe disposición legal o
estatutaria que prohíba a NABORS INDUSTRIES LTD, el otorgamiento de la presente
garantía para responder solidariamente de las obligaciones derivadas de este contrato o
por los perjuicios derivados del incumplimiento de ellas, ni para la suscripción del mismo
para perfeccionar esta garantía. 4. Que no existe contrato alguno celebrado por
NABORS INDUSTRIES LTD que le prohíba o impida el otorgamiento de la presente
garantía de responder solidariamente por el cumplimiento de las obligaciones derivadas
de este contrato de Exploración y Producción, o por los perjuicios derivados del
incumplimiento de ellas. 5. Que bajo la gravedad del juramento expreso que no estoy
incurso en causal alguna de incompatibilidad o de inhabilidad para suscribir el presente
contrato como garante solidario en los términos de la ley colombiana, comprometiéndose
NABORS INDUSTRIES LTD. consecuentemente a adelantar y culminar todas y cada
una de las actividades y obligaciones que se derivan del objeto del contrato
“Cachicamo”, de tal manera que será asimismo responsable

- ORIGINAL —
solidariamente ante la ANH por los perjuicios en caso de cualquier incumplimiento de
dicho contrato, sin limitación alguna. 6. Que por ser NABORS INDUSTRIES LTD garante
solidario de RAMSHORN INTERNATIONAL LIMITED, reconoce y acepta que carece de
derecho para invocar el beneficio de excusión y cualquier otro beneficio reconocido a los
fiadores no solidarios. Por consiguiente se obliga a responder del cumplimiento o por los
perjuicios originados en el incumplimiento de las obligaciones derivadas del presente
contrato de exploración y producción de manera directa y principal. 7. Que NABORS
INDUSTRIES LTD. ha acreditado que tiene y se obliga a mantener la capacidad
financiera, la competencia técnica y las habilidades profesionales necesarias para
ejecutar las actividades de que trata el contrato “Cachicamo”.

NABORS INDUSTRIES LTD

Al alb -

DANIEL McLACHLIN

REPRESENTANTE LEGAL

- ORIGINAL-
